 

EXECUTION

 

 

MASTER REPURCHASE AGREEMENT

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as buyer
(“Buyer”), and

 

FIVE OAKS ACQUISITION CORP., as seller (“Seller”), and

 

FIVE OAKS INVESTMENT CORP. (“Guarantor”)

 

Dated February 25, 2014

 

 

 

 

TABLE OF CONTENTS

 

    Page       1. Applicability 1       2. Definitions 1       3. Program;
Initiation of Transactions 16       4. Repurchase 18       5. Price Differential
19       6. Margin Maintenance 19       7. Income Payments 20       8. Security
Interest 20       9. Payment and Transfer 21       10. Conditions Precedent 21  
    11. Program; Costs 24       12. Servicing 28       13. Representations and
Warranties 29       14. Covenants 34       15. Events of Default 39       16.
Remedies Upon Default 41       17. Reports 43       18. Repurchase Transactions
47       19. Single Agreement 47       20. Notices and Other Communications 47  
    21. Entire Agreement; Severability 49       22. Non assignability 49      
23. Set-off 50

 

- i -

 

 

24. Binding Effect; Governing Law; Jurisdiction 50       25. No Waivers, Etc. 50
      26. Intent 51       27. Disclosure Relating to Certain Federal Protections
52       28. Power of Attorney 52       29. Buyer May Act Through Affiliates 52
      30. Indemnification; Obligations 53       31. Counterparts 53       32.
Confidentiality 54       33. Recording of Communications 55       34. Periodic
Due Diligence Review 56       35. Authorizations 56       36. Acknowledgement Of
Anti-Predatory Lending Policies 56       37. Documents Mutually Drafted 56      
38. General Interpretive Principles 56       39. Conflicts 57

 

SCHEDULES   Schedule 1 – Representations and Warranties with Respect to
Purchased Mortgage Loans   Schedule 2 – Authorized Representatives   EXHIBITS  
Exhibit A – Form of Purchase Confirmation for Exception Mortgage Loans  
Exhibit B – Reserved   Exhibit C – Reserved   Exhibit D – Form of Power of
Attorney   Exhibit E – Form of Opinion of Seller’s and Guarantor’s counsel

 

- ii -

 

 

Exhibit F – Officer’s Certificate of the Seller and Corporate Resolutions of
Seller   Exhibit G – Seller’s Tax Identification Number   Exhibit H – Existing
Indebtedness   Exhibit I – Escrow Instruction Letter   Exhibit J – Form of
Servicer Notice

 

- iii -

 

 

1.            Applicability

 

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer Mortgage Loans (as hereinafter defined) on a
servicing released basis against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans on a
servicing released basis at a date certain or on demand, against the transfer of
funds by Seller. Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder.

 

2.            Definitions

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“Acceptable State” means any state acceptable pursuant to Seller’s Acquisition
Guidelines.

 

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located in accordance with
applicable law.

 

“Acquisition Guidelines” means the standards, procedures and guidelines of the
Seller for acquiring Mortgage Loans, which are set forth in the written policies
and procedures of the Seller, a copy of which have been provided to Buyer and
such other guidelines as are identified to and approved in writing by Buyer.

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (a) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (b) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (c) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (d) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (e) the
admission in writing by such party or an Affiliate of such party of its
inability to pay its debts or discharge its obligations as they become due or
mature; or (f) that any governmental authority or agency or any person, agency
or entity acting or purporting to act under governmental authority shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the property of such party or of any
of its Affiliates, or shall have taken any action to displace the management of
such party or of any of its Affiliates or to curtail its authority in the
conduct of the business of such party or of any of its Affiliates.

 

- 1 -

 

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

 

“Aged Loan” has the meaning assigned to such term in the Pricing Side Letter.

 

“Aging Limit” has the meaning assigned to such term in the Pricing Side Letter.

 

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

 

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.

 

“Assignment of Proprietary Lease” means the specific agreement creating a first
lien on and pledge of the Co-op Shares and the appurtenant Proprietary Lease
securing a Co-op Loan.

 

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“Bid” has the meaning set forth in Section 4.c hereof.

 

“Bid Fee” has the meaning set forth in Section 4.c hereof.

 

“Business Day” means any day other than (i) a Saturday or Sunday; (ii) a day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed or
(iii) a public or bank holiday in New York City.

 

“Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any successor
or assign hereunder.

 

“Buyer Affiliate” means an Affiliate of the Buyer; provided that with respect to
Section 18, all references in the Bankruptcy Code to twenty percent (20%) shall
be replaced with fifty percent (50%).

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

- 2 -

 

 

“Change in Control” means:

 

(a)          any transaction or event as a result of which Guarantor ceases to
own, beneficially or of record, 100% of the stock of Seller;

 

(b)          the sale, transfer, or other disposition of all or substantially
all of Seller’s or Guarantor’s assets (excluding any such action taken in
connection with any securitization transaction);

 

(c)          the consummation of a merger or consolidation of Seller or
Guarantor with or into another entity or any other corporate reorganization, if
more than 50% of the combined voting power of the continuing or surviving
entity’s stock outstanding immediately after such merger, consolidation or such
other reorganization is owned by Persons who were not stockholders of Seller or
Guarantor immediately prior to such merger, consolidation or other
reorganization; or

 

(d)          any transaction or event as a result of which a “person” or “group”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of a percentage of the total voting power of all classes of capital
stock of the Guarantor entitled to vote generally in the election of directors
of 50% or more.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committed Mortgage Loan” means a Mortgage Loan which is the subject of a
Take-out Commitment with a Take-out Investor.

 

“Co-op” means a private, cooperative housing corporation, having only one class
of stock outstanding, which owns or leases land and all or part of a building or
buildings, including apartments, spaces used for commercial purposes and common
areas therein and whose board of directors authorizes the sale of stock and the
issuance of a Proprietary Lease.

 

“Co-op Corporation” means, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

 

“Co-op Lien Search” means a search for (a) federal tax liens, mechanics’ liens,
lis pendens, judgments of record or otherwise against (i) the Co-op Corporation
and (ii) seller of the Co-op Unit, (b) filings Uniform Commercial Code financing
statements and (c) the deed of the Co-op Project into the Co-op Corporation.

 

- 3 -

 

 

“Co-op Loan” means a Mortgage Loan secured by the pledge of stock allocated to a
dwelling unit in a residential cooperative housing corporation and collateral
assignment of the related Proprietary Lease.

 

“Co-op Project” means, with respect to any Co-op Loan, all real property and
improvements thereto and rights therein and thereto owned by a Co-op Corporation
including without limitation the land, separate dwelling units and all common
elements.

 

“Co-op Shares” means, with respect to any Co-op Loan, the shares of stock issued
by a Co-op Corporation and allocated to a Co-op Unit and represented by a stock
certificates.

 

“Co-op Unit” means, with respect to any Co-op Loan, a specific unit in a Co-op
Project.

“CSCOF” means, in the Buyer’s sole discretion, which may be confirmed by notice
to the Seller (which may be electronic), for each day, the rate of interest
(calculated on a per annum basis) determined by Buyer (which such determination
shall be dispositive absent manifest error), equal to the overnight interest
expense incurred by Buyer for borrowing funds.

 

“Custodial Agreement” means the custodial agreement, dated as of the date
hereof, among Seller, Buyer and Custodian, as it may be amended, supplemented or
otherwise modified from time to time.

 

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
Custodial Agreement.

 

“Custodian” means Wells Fargo Bank, N.A. or such other party specified by Buyer
and agreed to by Seller, which approval shall not be unreasonably withheld.

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

 

“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Buyer, Seller, MERS and MERSCORP Holdings, Inc., to the extent applicable as the
same may be amended from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

- 4 -

 

 

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or Guarantor is treated as a single employer under Section 414(b) or (c)
of the Code or solely for purposes of Section 302 of ERISA and Section 412 of
the Code is treated as single employer described in Section 414 of the Code.

 

“ERISA Event” means with respect to Seller or Guarantor (a) with respect to any
Plan, a reportable event, as defined in Section 4043 of ERISA, as to which the
PBGC has not by regulation waived the requirement of Section 4043(a) of ERISA
that it be notified with 30 days of the occurrence of such event, or (b) the
withdrawal of Seller, Guarantor or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in
Section 4001(a)(2) of ERISA, or (c) the failure by Seller, Guarantor or any
ERISA Affiliate thereof to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code (or Section 430(j) of the Code as amended by
the Pension Protection Act) or Section 302(e) of ERISA (or Section 303(j) of
ERISA, as amended by the Pension Protection Act), or (d) the distribution under
Section 4041 of ERISA of a notice of intent to terminate any Plan or any action
taken by Seller, Guarantor or any ERISA Affiliate thereof to terminate any plan,
or (e) the failure to meet requirements of Section 436 of the Code resulting in
the loss of qualified status under Section 401(a)(29) of the Code, or (f) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(g) the receipt by Seller, Guarantor or any ERISA Affiliate thereof of a notice
from a Multiemployer Plan that action of the type described in the previous
clause (f) has been taken by the PBGC with respect to such Multiemployer Plan,
or (h) any event or circumstance exists which may reasonably be expected to
constitute grounds for Seller, Guarantor or any ERISA Affiliate thereof to incur
liability under Title IV of ERISA or under Sections 412(b) or 430(k) of the Code
with respect to any Plan.

 

“Escrow Instruction Letter” means the Escrow Instruction Letter from Seller to
the Settlement Agent, in the form of Exhibit I hereto, as the same may be
modified, supplemented and in effect from time to time.

 

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” has the meaning specified in Section 15 hereof.

 

- 5 -

 

 

“Exception Mortgage Loan” means any Mortgage Loan which is otherwise ineligible
for purchase hereunder, or which otherwise becomes ineligible for purchase
hereunder and which is approved by Buyer in its sole discretion; provided,
however, that Seller shall pay to Buyer a fee of $25 with respect to any such
approval of an Exception Mortgage Loan other than a Wet-Ink Mortgage Loan and
$10 with respect to any such approval of an Exception Mortgage Loan which is a
Wet-Ink Mortgage Loan; and provided further, that upon 30 days’ notice to the
Seller, Buyer may change such Exception Mortgage Loan approval fee. Buyer’s
approval of a Mortgage Loan as an Exception Mortgage Loan shall expire on the
earlier of (a) the date set forth by the Buyer in the written notice that such
Mortgage Loan is approved as an Exception Mortgage Loan (an “Exception Notice”)
or (b) the occurrence of any additional event, other than that set forth in the
Exception Notice, which would cause the Mortgage Loan to become ineligible for
purchase hereunder. The Pricing Rate, Market Value, Purchase Price and Asset
Value with respect to Exception Mortgage Loans shall be set in the sole
discretion of Buyer. Buyer may at any time, and in its sole discretion, no
longer consider a Mortgage Loan an Exception Mortgage Loan, in which case such
Mortgage Loan shall have an Asset Value of zero.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Buyer or other recipient of any payment hereunder or required to be withheld or
deducted from a payment to Buyer or such other recipient: (a) Taxes based on (or
measured by) net income or net profits, franchise Taxes and branch profits Taxes
that are imposed on Buyer or other recipient of any payment hereunder as a
result of (i) being organized under the laws of, or having its principal office
or its applicable lending office located in the jurisdiction imposing such Tax
(or any political subdivision thereof), or (ii) a present or former connection
between such Buyer or other recipient and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or Taxing authority
thereof (other than connections arising from such Buyer or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced under this Agreement or
any Program Agreement, or sold or assigned an interest in any Purchased Mortgage
Loan); (b) any Tax imposed on Buyer or other recipient of a payment hereunder
that is attributable to such Buyer’s or other recipient’s failure to comply with
relevant requirements set forth in Section 11(e); (c) any withholding Tax that
is imposed on amounts payable to or for the account of Buyer or other recipient
of a payment hereunder pursuant to a law in effect on the date such person
becomes a party to or under this Agreement, or such person changes its lending
office, except in each case to the extent that amounts with respect to Taxes
were payable either to such person’s assignor immediately before such person
became a party hereto or to such person immediately before it changed its
lending office; and (d) any Taxes imposed under FATCA.

 

“Existing Indebtedness” has the meaning specified in Section 13.a(23) hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof or agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above) and intergovernmental agreements implementing the foregoing
(together with any law implementing such agreements).

 

“FICO” means Fair Isaac & Co., or any successor thereto.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Seller’s regulators.

 

- 6 -

 

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller, Guarantor or
Buyer, as applicable.

 

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgage
Loan or Mortgaged Property, to the extent required by Buyer. The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.

 

“Guarantor” means Five Oaks Investment Corp., in its capacity as guarantor under
the Guaranty.

 

“Guaranty” means the guaranty of the Guarantor in favor of the Buyer, dated as
of the date hereof, as the same may be amended from time to time, pursuant to
which Guarantor fully and unconditionally guarantees the obligations of the
Seller hereunder.

 

“High Cost Mortgage Loan” means a Mortgage Loan (a) classified as a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994; (b) classified
as a “high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees) or (c) having a percentage
listed under the Indicative Loss Severity Column (the column that appears in the
S&P Anti-Predatory Lending Law Update Table, included in the then-current S&P’s
LEVELS® Glossary of Terms on Appendix E).

 

“Income” means, with respect to any Purchased Mortgage Loan at any time until
repurchased by the Seller, any principal received thereon or in respect thereof
and all interest, dividends or other distributions thereon.

 

- 7 -

 

 

“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)-(i) above both
on and off balance sheet.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Seller hereunder or under any Program Agreement.

 

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

 

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by Seller and an
Affiliate of Buyer or such other party acceptable to Buyer in its sole
discretion, which agreement is acceptable to Buyer in its sole discretion.

 

“Investment Manager” means Oak Circle Capital Partners LLC.

 

“Jumbo Mortgage Loan” means a Mortgage Loan with an original principal balance
in an amount in excess of the then applicable conventional conforming limits,
including general limits and high-cost area limits, for Mortgaged Properties
securing Mortgage Loans in such county or local area and which is approved by
Buyer in its sole discretion and also eligible for purchase by Buyer, Buyer’s
Affiliates or any other national residential mortgage lender acceptable to Buyer
in its sole discretion; provided, however, that Jumbo Mortgage Loans shall not
include any Mortgage Loan with an original principal balance in excess of
$2,000,000 or with respect to Jumbo Mortgage Loans intended for purchase by
Buyer or its Affiliates, such amount as agreed to by Buyer.

 

- 8 -

 

 

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

 

“Loan to Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of such Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Margin Call” has the meaning specified in Section 6.a hereof.

 

“Margin Deadline” has the meaning specified in Section 6.b hereof.

 

“Margin Deficit” has the meaning specified in Section 6.a hereof.

 

“Margin Threshold” means $250,000.

 

“Market Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of Seller, Guarantor or any Affiliate that is a party
to any Program Agreement taken as a whole; (b) a material impairment of the
ability of Seller, Guarantor or any Affiliate that is a party to any Program
Agreement to perform under any Program Agreement; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any
Program Agreement against Seller, Guarantor or any Affiliate that is a party to
any Program Agreement, in each case as determined by the Buyer in its sole good
faith discretion.

 

“Maximum Aggregate Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

 

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

- 9 -

 

 

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto, unless such Mortgage
is granted in connection with a Co-op Loan, in which case the first lien
position is in the stock of the subject cooperative association and in the
tenant’s rights in the Proprietary Lease relating to such stock.

 

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in an exhibit to the
Custodial Agreement.

 

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” means any first lien closed Jumbo Mortgage Loan which is a fixed
or floating-rate, one-to-four-family residential mortgage or home equity loan
evidenced by a promissory note and secured by a first lien mortgage, which
satisfies the requirements set forth in the Acquisition Guidelines and
Section 13.b hereof; provided, however, that, except as expressly approved in
writing by Buyer, Mortgage Loans shall not include any “high-LTV” loans or any
High Cost Mortgage Loans.

 

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.

 

“Mortgage Loan Schedule” means, with respect to any Transaction as of any date,
a mortgage loan schedule in the form of a computer tape or other electronic
medium generated by Seller, and delivered to Buyer and Custodian, which provides
information required by Buyer to enter into Transactions relating to the
Purchased Mortgage Loans in a format acceptable to Buyer.

 

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” means the real property or other Co-op Loan collateral
securing repayment of the debt evidenced by a Mortgage Note.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

 

- 10 -

 

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Non-Performing Mortgage Loan” means (a) any Mortgage Loan for which any payment
of principal or interest is more than twenty-nine (29) days past due, (b) any
Mortgage Loan with respect to which the related mortgagor is in bankruptcy or
(c) any Mortgage Loan with respect to which the related mortgaged property is in
foreclosure.

 

“Non-Utilization Fee” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer, its
Affiliates or Custodian arising under, or in connection with, the Program
Agreements; (b) any and all sums paid by Buyer or on behalf of Buyer in order to
preserve any Purchased Mortgage Loan or its interest therein; (c) in the event
of any proceeding for the collection or enforcement of any of Seller’s
indebtedness, obligations or liabilities referred to in clause (a), the
reasonable out-of-pocket expenses incurred of retaking, holding, collecting,
preparing for sale, selling or otherwise disposing of or realizing on any
Purchased Mortgage Loan, or of any exercise by Buyer of its rights under the
Program Agreements, including, without limitation, attorneys’ fees and
disbursements and court costs; and (d) all of Seller’s indemnity obligations to
Buyer or Custodian or both pursuant to the Program Agreements.

 

“OFAC” has the meaning set forth in Section 13.a(27) hereof.

 

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any excise, sales, goods and
services or transfer taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Program Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Protection Act” means the Pension Protection Act of 2006.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

- 11 -

 

 

“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Power of Attorney” means a Power of Attorney substantially in the form of
Exhibit D hereto.

 

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (a) the Pricing Rate for such
Transaction and (b) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date.

 

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

 

“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.

 

“Pricing Side Letter” means, the letter agreement dated as of the date hereof,
among Buyer, Seller and the Guarantor, as the same may be amended from time to
time.

 

“Program Agreements” means, collectively, this Agreement, the Guaranty, the
Custodial Agreement, the Pricing Side Letter, the Electronic Tracking Agreement,
the Power of Attorney, the Securitization Mandate Letter, the Servicing
Agreement, if any, the Servicer Notice, if entered into and, with respect to
each Exception Mortgage Loan, a Purchase Confirmation.

 

“Prohibited Person” has the meaning set forth in Section 13.a(27) hereof.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Proprietary Lease” means the lease on a Co-op Unit evidencing the possessory
interest of the owner in the Co-op Shares in such Co-op Unit.

 

“Purchase Confirmation” means, with respect to an Exception Mortgage Loan, a
confirmation of a Transaction, in the form attached as Exhibit A hereto.

 

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by Seller to Buyer.

 

- 12 -

 

 

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by Seller to Buyer, which shall equal:

 

(a)          on the Purchase Date, in the case of all Purchased Mortgage Loans,
the applicable Purchase Price Percentage multiplied by the lesser of either:
(x) the Market Value of such Purchased Mortgage Loan or (y) the outstanding
principal amount thereof as set forth on the related Mortgage Loan Schedule;

 

(b)          on any day after the Purchase Date, except where Buyer and the
Seller agree otherwise, the amount determined under the immediately preceding
clause (a) decreased by the amount of any cash transferred by the Seller to
Buyer pursuant to Section 6 hereof or applied to reduce the Seller’s obligations
under Section 4(b) or Section 4.c(ii) hereof.

 

“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.

 

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets related to such Mortgage Loans transferred
by Seller to Buyer in a Transaction hereunder, listed on the related Mortgage
Loan Schedule attached to the related Transaction Request, which such Mortgage
Loans the Custodian has been instructed to hold pursuant to the Custodial
Agreement.

 

“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Buyer.

 

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Acquisition Guidelines.

 

“Recognition Agreement” means, an agreement among a Co-op Corporation, a lender
and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan, and
(ii) make certain agreements with respect to such Co-op Loan.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, Guarantor, Servicer or any other person or entity with
respect to a Purchased Mortgage Loan. Records shall include the Mortgage Notes,
any Mortgages, the Mortgage Files, the credit files related to the Purchased
Mortgage Loan and any other instruments necessary to document or service a
Mortgage Loan.

 

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

 

“REO Property” means real property acquired by Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Loan or by deed in lieu of
such foreclosure.

 

“Reporting Date” means the 7th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

 

- 13 -

 

 

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

 

“Repurchase Date” means the earlier of (a) the Termination Date, (b) the date
designated pursuant to Section 4(a), (c) the date set forth in the applicable
Purchase Confirmation with respect to an Exception Mortgage Loan or (d) the date
determined by application of Section 16 hereof.

 

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

 

“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Mortgage Loans to Buyer hereunder.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Securitization Mandate Letter” means the letter entered into among Buyer’s
Affiliate, Buyer and Seller.

 

“Seller” means Five Oaks Acquisition Corp. or its permitted successors and
assigns.

 

“Servicer” means PHH Mortgage Corporation or any other servicer approved by
Buyer in its sole discretion, which may be Seller.

 

“Servicer Notice” means the notice acknowledged by a third party Servicer
substantially in the form of Exhibit J hereto, as the same may be amended from
time to time.

 

“Servicing Agreement” means that certain Mortgage Loan Subservicing Agreement,
dated as of February 25, 2014 between the Seller and the Servicer and any other
servicing agreement entered into between Seller and a third party Servicer as
each may be amended from time to time.

 

“Servicing Rights” means rights of any Person to administer, service or
subservice, the Purchased Mortgage Loans or to possess related Records.

 

- 14 -

 

 

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Buyer, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated. A Settlement Agent is deemed approved
unless Buyer notifies Seller otherwise at any time electronically or in writing.

 

“Shareholder Equity Notification Trigger” means, as of any day, (i) a decline of
forty-five percent (45%) or more of the shareholder equity of Guarantor as of
September 30, 2013; or (ii) a decline of thirty percent (30%) or more of the
shareholder equity of Guarantor from the highest shareholder equity in the
preceding three (3) month period then ending.

 

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

 

“Stock Certificate” means, with respect to a Co-op Loan, the certificates
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.

 

“Stock Power” means, with respect to a Co-op Loan, an assignment of the Stock
Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which at least a majority of
the securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

 

“Take-out Commitment” means a commitment of Seller to sell one or more
identified Mortgage Loans to a Take-out Investor and the corresponding Take-out
Investor’s commitment back to the Seller to effectuate the foregoing.

 

“Take-out Investor” means an institution which has made a Take-out Commitment
and has been approved by Buyer.

 

“Taxes” means any and all present or future taxes (including social security
contributions and value added taxes), levies, imposts, duties (including stamp
duties), deductions, charges (including ad valorem charges), withholdings
(including backup withholding), assessments, fees or other charges of any nature
whatsoever imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.

 

- 15 -

 

 

“Third Party Evaluator” shall mean an appraiser approved by Buyer in its sole
good faith discretion.

 

“Transaction” has the meaning set forth in Section 1 hereof.

 

“Transaction Request” means a request via email from Seller to Buyer notifying
Buyer that Seller wishes to enter into a Transaction hereunder that indicates
that it is a Transaction Request under this Agreement.

 

“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
in the form attached as an exhibit to the Custodial Agreement.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
11(e)(ii)(B) hereof.

 

“Violation Deadline” has the meaning assigned thereto in Section 4.c hereof.

 

“Wet-Ink Delivery Date” has the meaning assigned to such term in the Pricing
Side Letter.

 

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the
(a) Transaction Request and (b) the Mortgage Loan Schedule.

 

“Wet-Ink Mortgage Loan” means a Mortgage Loan which Seller is selling to Buyer
simultaneously with the origination thereof.

 

3.            Program; Initiation of Transactions

 

a.           From time to time, in the sole discretion of Buyer, Buyer may
purchase from Seller certain Mortgage Loans that have been either originated by
Seller or purchased by Seller from other originators. This Agreement is not a
commitment by Buyer to enter into Transactions with Seller but rather sets forth
the procedures to be used in connection with periodic requests for Buyer to
enter into Transactions with Seller. Seller hereby acknowledges that Buyer is
under no obligation to agree to enter into, or to enter into, any Transaction
pursuant to this Agreement. All Purchased Mortgage Loans shall exceed or meet
the Acquisition Guidelines, and shall be serviced by Seller or Servicer, as
applicable. The aggregate Purchase Price of Purchased Mortgage Loans subject to
outstanding Transactions shall not exceed the Maximum Aggregate Purchase Price.

 

- 16 -

 

 

b.           Seller shall request that Buyer enter into a Transaction by
delivering (i) to Buyer, a Transaction Request (A) one (1) Business Day prior to
the proposed Purchase Date for Mortgage Loans that are not Wet-Ink Mortgage
Loans or (B) by 3:30 p.m. (New York City time) on the proposed Purchase Date for
Wet-Ink Mortgage Loans and (ii) to Buyer and Custodian a Mortgage Loan Schedule,
in accordance with the Custodial Agreement. In the event the Mortgage Loan
Schedule provided by Seller contains erroneous computer data, is not formatted
properly or the computer fields are otherwise improperly aligned, Buyer shall
provide written or electronic notice to Seller describing such error and Seller
shall correct the computer data, reformat or properly align the computer fields
itself and resubmit the Mortgage Loan Schedule as required herein.

 

c.           With respect to each Exception Mortgage Loan, upon receipt of the
Transaction Request, Buyer shall, consistent with this Agreement, specify the
terms for such proposed Transaction, including the Purchase Price, the Pricing
Rate, the Market Value, the Asset Value and the Repurchase Date in respect of
such Transaction. The terms thereof shall be set forth in the Purchase
Confirmation to be delivered to Seller on or prior to the Purchase Date.

 

d.           With respect to each Exception Mortgage Loan, the Purchase
Confirmation, together with this Agreement, shall constitute conclusive evidence
of the terms agreed between Buyer and Seller with respect to the Transaction to
which the Purchase Confirmation relates, and Seller’s acceptance of the related
proceeds shall constitute Seller’s agreement to the terms of such Purchase
Confirmation. It is the intention of the parties that, with respect to each
Exception Mortgage Loan, each Purchase Confirmation shall not be separate from
this Agreement but shall be made a part of this Agreement. In the event of any
conflict between this Agreement and, with respect to each Exception Mortgage
Loan, a Purchase Confirmation, the terms of the Purchase Confirmation shall
control with respect to the related Transaction.

 

e.           Upon the satisfaction of the applicable conditions precedent set
forth in Section 10 hereof, all of Seller’s interest in the relevant Mortgage
Loans and related Repurchase Assets shall pass to Buyer on the Purchase Date,
against the transfer of the Purchase Price to Seller. Upon transfer of the
Mortgage Loans to Buyer as set forth in this Section and until termination of
any related Transactions as set forth in Sections 4 or 16 of this Agreement,
ownership of each Mortgage Loan, including each document in the related Mortgage
File and Records, is vested in Buyer; provided that, prior to the recordation by
the Custodian as provided for in the Custodial Agreement record title in the
name of Seller to each Mortgage shall be retained by Seller in trust, for the
benefit of Buyer, for the sole purpose of facilitating the servicing and the
supervision of the servicing of the Mortgage Loans.

 

f.            With respect to each Wet-Ink Mortgage Loan, by no later than the
Wet-Ink Delivery Date, Seller shall cause the related Settlement Agent to
deliver to the Custodian the remaining documents in the Mortgage File, as more
particularly set forth in the Custodial Agreement.

 

- 17 -

 

 

4.            Repurchase

 

a.           Seller shall repurchase the related Purchased Mortgage Loans from
Buyer on each related Repurchase Date. In addition, Seller may repurchase
Purchased Mortgage Loans without penalty or premium on any date. If Seller
intends to make such a repurchase, Seller shall give one (1) Business Day’s
prior written notice to Buyer, designating the Purchased Mortgage Loans to be
repurchased. Such obligation to repurchase exists without regard to any prior or
intervening liquidation or foreclosure with respect to any Purchased Mortgage
Loan (but liquidation or foreclosure proceeds received by Buyer shall be applied
to reduce the Repurchase Price for such Purchased Mortgage Loan except as
otherwise provided herein). Seller is obligated to repurchase and take physical
possession of the Purchased Mortgage Loans from Buyer or its designee (including
the Custodian) at Seller’s expense on the related Repurchase Date.

 

b.           Provided that no Default shall have occurred and is continuing, and
Buyer has received the related Repurchase Price upon repurchase of the Purchased
Mortgage Loans, Buyer agrees to release its ownership interest hereunder in the
Purchased Mortgage Loans (including, the Repurchase Assets related thereto) at
the request of Seller. The Purchased Mortgage Loans (including the Repurchase
Assets related thereto) shall be delivered to Seller free and clear of any lien,
encumbrance or claim. With respect to payments in full by the related Mortgagor
of a Purchased Mortgage Loan, Seller agrees to immediately remit (or cause to be
remitted) to Buyer the Repurchase Price with respect to such Purchased Mortgage
Loan. Buyer agrees to release its ownership interest in Purchased Mortgage Loans
(including the Repurchase Assets related thereto) which have been prepaid in
full after receipt of evidence of compliance with the immediately preceding
sentence.

 

c.           In the event that at any time a Purchased Mortgage Loan causes a
violation of the applicable sublimit set forth in clause (vii) of the definition
of Asset Value, Buyer may, in its sole discretion, redesignate such Purchased
Mortgage Loan as an Exception Mortgage Loan. If Buyer does not redesignate such
Purchased Mortgage Loan as an Exception Mortgage Loan, and if Seller fails to
notify Buyer within five (5) Business Days following notice or knowledge of such
violation that Seller does not want to receive a bid for such Purchased Mortgage
Loan as described below, Buyer or an Affiliate of Buyer may offer to terminate
Seller’s right and obligation to repurchase such Purchased Mortgage Loan by
paying Seller a price to be set by Buyer in its sole discretion (a “Bid”).
Seller, within five (5) Business Days of receipt of Buyer’s bid (the “Violation
Deadline”) may, in its sole discretion, either (i) accept Buyer’s bid,
terminating Seller’s right and obligation to repurchase such Purchased Mortgage
Loan under this Agreement or (ii) immediately repurchase the Purchased Mortgage
Loan at the Repurchase Price. Seller shall pay Buyer a bid fee equal to $250
(the “Bid Fee”) with respect to each Mortgage Loan on which Buyer or its
Affiliate makes a Bid, regardless of whether the Bid is accepted and such Bid
Fee shall be due and payable to Buyer on or before the Violation Deadline. Any
amount paid by Buyer or its Affiliate to terminate Seller’s right and obligation
to repurchase a Purchased Mortgage Loan if a Bid is accepted pursuant to this
Section shall be applied by Buyer toward the outstanding Repurchase Price for
the applicable Transaction.

 

- 18 -

 

 

5.            Price Differential.

 

a.           On each Business Day that a Transaction is outstanding, the Pricing
Rate shall be reset and, unless otherwise agreed, the accrued and unpaid Price
Differential shall be settled in cash on each related Price Differential Payment
Date. Two Business Days prior to the Price Differential Payment Date, Buyer
shall give Seller written or electronic notice of the amount of the Price
Differential due on such Price Differential Payment Date. On the Price
Differential Payment Date, Seller shall pay to Buyer the Price Differential for
such Price Differential Payment Date (along with any other amounts to be paid
pursuant to Sections 7 hereof and Section 3 of the Pricing Side Letter), by wire
transfer in immediately available funds.

 

b.           If Seller fails to pay all or part of the Price Differential by
3:00 p.m. (New York City time) on the related Price Differential Payment Date,
with respect to any Purchased Mortgage Loan, Seller shall be obligated to pay to
Buyer (in addition to, and together with, the amount of such Price Differential)
interest on the unpaid Repurchase Price at a rate per annum equal to the Post
Default Rate until the Price Differential is received in full by Buyer.

 

6.            Margin Maintenance

 

a.           If at any time the outstanding Purchase Price of any Purchased
Mortgage Loan subject to a Transaction is greater than the Asset Value of such
Purchased Mortgage Loan subject to a Transaction (a “Margin Deficit”) and in the
case of a Margin Deficit solely in connection with a mark-to-market adjustment
as determined by Buyer in its sole discretion such Margin Deficit is greater
than the Margin Threshold, then Buyer may by written notice (which may be via
email) to Seller require Seller to transfer to Buyer cash in an amount at least
equal to the Margin Deficit (such requirement, a “Margin Call”).

 

b.           Notice delivered pursuant to Section 6.a above may be given by any
written or electronic means at the address or email address set forth in Section
20. Any notice given before 12:00 p.m. (New York City time) on a Business Day
shall be met, and the related Margin Call satisfied, no later than 5:00 p.m.
(New York City time) on such Business Day; notice given after 12:00 p.m. (New
York City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 1:00 p.m. (New York City time) on the following
Business Day (the foregoing time requirements for satisfaction of a Margin Call
are referred to as the “Margin Deadlines”). The failure of Buyer, on any one or
more occasions, to exercise its rights hereunder, shall not change or alter the
terms and conditions to which this Agreement is subject or limit the right of
Buyer to do so at a later date. Seller and Buyer each agree that a failure or
delay by Buyer to exercise its rights hereunder shall not limit or waive Buyer’s
rights under this Agreement or otherwise existing by law or in any way create
additional rights for Seller.

 

c.           In the event that a Margin Deficit exists with respect to any
Purchased Mortgage Loan, Buyer may retain any funds received by it to which the
Seller would otherwise be entitled hereunder, which funds (i) shall be held by
Buyer against the related Margin Deficit and (ii) may be applied by Buyer
against the Repurchase Price of any Purchased Mortgage Loan for which the
related Margin Deficit remains otherwise unsatisfied. Notwithstanding the
foregoing, the Buyer retains the right, in its sole discretion, to make a Margin
Call in accordance with the provisions of this Section 6.

 

- 19 -

 

 

7.            Income Payments

 

a.           If Income is paid in respect of any Purchased Mortgage Loan during
the term of a Transaction, such Income shall be the property of Seller, subject
to the rights of Buyer and obligations of Seller hereunder. Upon an Event of
Default, Seller shall and shall cause Servicer to deposit all Income to the
account set forth in Section 9, upon receipt thereof, in accordance with
Section 12.c hereof.

 

b.           Provided no Event of Default has occurred and is continuing, on
each Price Differential Payment Date, Seller shall remit to Buyer an amount
equal to the Price Differential out of the interest portion of the Income paid
in respect to the Purchased Mortgage Loans for the preceding month in accordance
with Section 5 of this Agreement and Seller shall retain any excess Income.

 

c.           Notwithstanding any provision to the contrary in this Section 7,
immediately upon receipt by Seller of any prepayment of principal in full, with
respect to a Purchased Mortgage Loan, Seller shall remit such amount to Buyer
and Buyer shall immediately apply any such amount received by Buyer to reduce
the amount of the Repurchase Price due upon termination of the related
Transaction.

 

8.            Security Interest

 

a.           On each Purchase Date, Seller hereby sells, assigns and conveys all
rights and interests in the Purchased Mortgage Loans identified on the related
Mortgage Loan Schedule and the Repurchase Assets. Although the parties intend
that, other than for tax purposes, all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, and in any event, Seller hereby pledges to Buyer as security for the
performance by Seller of its Obligations and hereby grants, assigns and pledges
to Buyer a fully perfected first priority security interest in the Purchased
Mortgage Loans, the Records, and all related Servicing Rights, the Program
Agreements (to the extent such Program Agreements and Seller’s right thereunder
relate to the Purchased Mortgage Loans), any related Take-out Commitments, any
Property relating to the Purchased Mortgage Loans, all insurance policies and
insurance proceeds relating to any Purchased Mortgage Loan or the related
Mortgaged Property, including, but not limited to, any payments or proceeds
under any related primary insurance, hazard insurance, Income, Interest Rate
Protection Agreements, accounts (including any interest of Seller in escrow
accounts) and any other contract rights, instruments, accounts, payments, rights
to payment (including payments of interest or finance charges), general
intangibles and other assets relating to the Purchased Mortgage Loans
(including, without limitation, any other accounts) or any interest in the
Purchased Mortgage Loans, and any proceeds (including the related securitization
proceeds) and distributions with respect to any of the foregoing and any other
property, rights, title or interests as are specified on a Transaction Request
and/or Trust Receipt, in all instances, whether now owned or hereafter acquired,
now existing or hereafter created (collectively, the “Repurchase Assets”).

 

- 20 -

 

 

b.           The Seller and Guarantor each acknowledge that neither has rights
to service the Purchased Mortgage Loans but only has rights as a party to the
current Servicing Agreement. Without limiting the generality of the foregoing
and in the event that the Seller or Guarantor is deemed to retain any residual
Servicing Rights, and for the avoidance of doubt, each of Seller and Guarantor
grants, assigns and pledges to Buyer a security interest in the Servicing Rights
and proceeds related thereto and in all instances, whether now owned or
hereafter acquired, now existing or hereafter created. The foregoing provision
is intended to constitute a security agreement or other arrangement or other
credit enhancement related to this Agreement and Transactions hereunder as
defined under Sections 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

 

c.           Seller agrees to execute, deliver and/or file such documents and
perform such acts as may be reasonably necessary to fully perfect Buyer’s
security interest created hereby. Furthermore, the Seller hereby authorizes the
Buyer to file financing statements relating to the Repurchase Assets, as the
Buyer, at its option, may deem appropriate. The Seller shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 8.

 

9.            Payment and Transfer

 

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Buyer at the following account
maintained by Buyer: Account No. 30943739, for the account of CSFB Buyer/Five
Oaks Acquisition Corp.-Inbound Account, Citibank, ABA No. 021 000 089 or such
other account as Buyer shall specify to Seller in writing. Seller acknowledges
that it has no rights of withdrawal from the foregoing account. All Purchased
Mortgage Loans transferred by one party hereto to the other party shall be in
the case of a purchase by Buyer in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as Buyer may reasonably request. All Purchased Mortgage
Loans shall be evidenced by a Trust Receipt. Any Repurchase Price received by
Buyer after 4:00 p.m. (New York City time) shall be deemed received on the next
succeeding Business Day.

 

10.         Conditions Precedent

 

a.           Initial Transaction. As conditions precedent to the initial
Transaction, Buyer shall have received on or before the day of such initial
Transaction the following, in form and substance satisfactory to Buyer and duly
executed by Seller, Guarantor and each other party thereto:

 

(1)         Program Agreements. The Program Agreements duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver.

 

- 21 -

 

 

(2)         Security Interest. Evidence that all other actions necessary or, in
the opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Mortgage Loans and other Repurchase Assets have been taken, including,
without limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-1.

 

(3)         Organizational Documents. A certificate of the corporate secretary
of each of Seller and Guarantor substantially in the form of Exhibit F hereto,
attaching certified copies of Seller’s and Guarantor’s organizational documents
and resolutions approving the Program Agreements and transactions thereunder
(either specifically or by general resolution) and all documents evidencing
other necessary corporate action or governmental approvals as may be required in
connection with the Program Agreements.

 

(4)         Good Standing Certificate. A certified copy of a good standing
certificate from the jurisdiction of organization of Seller and Guarantor, dated
as of no earlier than the date ten (10) Business Days prior to the Purchase Date
with respect to the initial Transaction hereunder.

 

(5)         Incumbency Certificate. An incumbency certificate of the corporate
secretary of each of Seller and Guarantor, certifying the names, true signatures
and titles of the representatives duly authorized to request transactions
hereunder and to execute the Program Agreements.

 

(6)         Opinion of Counsel. An opinion of Seller’s and Guarantor’s counsel,
in form and substance substantially as set forth in Exhibit E attached hereto.

 

(7)         Acquisition Guidelines. A true and correct copy of the Acquisition
Guidelines certified by an officer of the Seller.

 

(8)         Fees. Payment of any fees due to Buyer hereunder.

 

(9)         Insurance. Evidence that Seller has added Buyer as an additional
loss payee under the Seller’s Fidelity Insurance.

 

b.           All Transactions. The obligation of Buyer to enter into each
Transaction pursuant to this Agreement is subject to the following conditions
precedent:

 

(1)         Due Diligence Review. Without limiting the generality of Section 34
hereof, Buyer shall have completed, to its satisfaction, its due diligence
review of the related Mortgage Loans and Seller and Guarantor.

 

(2)         Required Documents.

 

(a)          With respect to each Purchased Mortgage Loan which is not a Wet-Ink
Mortgage Loan, the Mortgage File has been delivered to the Custodian in
accordance with the Custodial Agreement.

 

- 22 -

 

 

(b)          With respect to each Wet-Ink Mortgage Loan, the Wet-Ink Documents
have been delivered to Buyer or Custodian, as the case may be, in accordance
with the Custodial Agreement.

 

(3)         Transaction Documents. Buyer or its designee shall have received on
or before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:

 

(a)          A Transaction Request and Mortgage Loan Schedule delivered by
Seller pursuant to Section 3.b or 3.c hereof and a Purchase Confirmation with
respect to an Exception Mortgage Loan.

 

(b)          The Request for Certification and the related Mortgage Loan
Schedule delivered by Seller, and the Trust Receipt and Custodial Mortgage Loan
Schedule delivered by Custodian.

 

(c)          Such certificates, opinions of counsel or other documents as Buyer
may reasonably request.

 

(4)         No Default. No Default or Event of Default shall have occurred and
be continuing.

 

(5)         Requirements of Law. Buyer shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on CSCOF.

 

(6)         Representations and Warranties. Both immediately prior to the
related Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller and Guarantor in each
Program Agreement shall be true, correct and complete on and as of such Purchase
Date in all material respects with the same force and effect as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

 

(7)         Electronic Tracking Agreement. To the extent Seller is selling
Mortgage Loans which are registered on the MERS® System, an Electronic Tracking
Agreement entered into, duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver.

 

(8)         Material Adverse Change. None of the following shall have occurred
and/or be continuing:

 

(a)          Credit Suisse AG, New York Branch’s corporate bond rating as
calculated by S&P or Moody’s has been lowered or downgraded to a rating below
investment grade by S&P or Moody’s;

 

- 23 -

 

 

(b)          an event or events shall have occurred in the good faith
determination of Buyer resulting in the effective absence of a “repo market” or
comparable “lending market” for financing debt obligations secured by mortgage
loans or securities or an event or events shall have occurred resulting in Buyer
not being able to finance Purchased Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

 

(c)          an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

 

(d)          there shall have occurred (i) a material change in financial
markets, an outbreak or escalation of hostilities or a material change in
national or international political, financial or economic conditions; (ii) a
general suspension of trading on major stock exchanges; or (iii) a disruption in
or moratorium on commercial banking activities or securities settlement
services; or

 

(e)          there shall have occurred a material adverse change in the
financial condition of Buyer which affects (or can reasonably be expected to
affect) materially and adversely the ability of Buyer to fund its obligations
under this Agreement.

 

11.         Program; Costs

 

a.           Seller and Guarantor shall reimburse Buyer for any of Buyer’s
reasonable out-of-pocket costs, including due diligence review costs and
reasonable attorney’s fees, incurred by Buyer in determining the acceptability
to Buyer of any Mortgage Loans. Seller and Guarantor shall also pay, or
reimburse Buyer if Buyer shall pay, any termination fee, which may be due any
Servicer. Seller and Guarantor shall pay the out-of-pocket fees and expenses of
Buyer’s counsel incurred by Buyer in connection with the Program Agreements.
Legal fees for any subsequent amendments to this Agreement or related documents
shall be borne by Seller and Guarantor. Seller and Guarantor shall pay ongoing
custodial fees and expenses as set forth in the Custodial Agreement, and any
other ongoing fees and expenses under any other Program Agreement.

 

b.           If Buyer determines that, due to the introduction of, any change
in, or the compliance by Buyer with (i) any eurocurrency reserve requirement or
(ii) the interpretation of any law, regulation or any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be an increase in the cost to Buyer in engaging in
the present or any future Transactions, then each of Seller and Guarantor agrees
to pay to Buyer, from time to time, upon demand by Buyer (with a copy to
Custodian) the actual cost of additional amounts as specified by Buyer to
compensate Buyer for such increased costs.

 

- 24 -

 

 

c.           With respect to any Transaction, Buyer may conclusively rely upon,
and shall incur no liability to Seller or Guarantor in acting upon, any request
or other communication that Buyer reasonably believes to have been given or made
by a person authorized to enter into a Transaction on Seller’s behalf, whether
or not such person is listed on the certificate delivered pursuant to
Section 10.a(5) hereof. In each such case, each of Seller and Guarantor hereby
waives the right to dispute Buyer’s record of the terms of the Purchase
Confirmation, request or other communication.

 

d.           Notwithstanding the assignment of the Program Agreements with
respect to each Purchased Mortgage Loan to Buyer, each of Seller and Guarantor
agrees and covenants with Buyer to enforce diligently Seller’s and Guarantor’s
rights and remedies set forth in the Program Agreements.

 

e.           (i) Any payments made by Seller or Guarantor to Buyer or a Buyer
assignee hereunder or any Program Agreement shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by applicable
law. If Seller or Guarantor shall be required by applicable law (as determined
in the good faith discretion of the applicable withholding agent) to deduct or
withhold any Tax from any sums payable to Buyer or a Buyer assignee, then (i)
the Seller or Guarantor shall make such deductions or withholdings and pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law; (ii) to the extent the withheld or deducted Tax is an
Indemnified Tax or Other Tax, the sum payable shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section 11(e))
the Buyer or Buyer assignee receives an amount equal to the sum it would have
received had no such deductions or withholdings been made; and (iii) the Seller
shall notify the Buyer or Buyer assignee of the amount paid and shall provide
the original or a certified copy of a receipt issued by the relevant
Governmental Authority evidencing such payment within ten (10) days thereafter.
Seller and Guarantor shall otherwise indemnify Buyer, within ten (10) days after
demand therefor, for any Indemnified Taxes or Other Taxes imposed on Buyer
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 11(e)) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally asserted by the
relevant Governmental Authority.

 

(ii) Buyer and any Buyer assignee shall deliver to each of the Seller and
Guarantor, at the time or times reasonably requested by the Seller or Guarantor,
such properly completed and executed documentation reasonably requested by the
Seller or Guarantor as will permit payments made hereunder to be made without
withholding or at a reduced rate of withholding. In addition, Buyer and any
Buyer assignee, if reasonably requested by Seller or Guarantor, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Seller or Guarantor as will enable the Seller or Guarantor to determine
whether or not such Buyer or Buyer assignee is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
this Section 11, the completion, execution and submission of such documentation
(other than such documentation in Section 11(e)((ii)(A), (B) and (C) below)
shall not be required if in the Buyer’s or Buyer’s assignee’s judgement such
completion, execution or submission would subject such Buyer or Buyer assignee
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Buyer or Buyer assignee. Without limiting
the generality of the foregoing, Buyer or Buyer assignee shall deliver to each
of the Seller and Guarantor, to the extent legally entitled to do so:

 

- 25 -

 

 

(A) in the case of a Buyer or Buyer assignee which is a “U.S. Person” as defined
in section 7701(a)(30) of the Code, a properly completed and executed Internal
Revenue Service (“IRS”) Form W-9 certifying that it is not subject to U.S.
federal backup withholding tax;

 

(B) in the case of a Buyer or Buyer assignee which is not a “U.S. Person” as
defined in Code section 7701(a)(30): (I) a properly completed and executed IRS
Form W-8BEN or W-8ECI, as appropriate, evidencing entitlement to a zero percent
or reduced rate of U.S. federal income tax withholding on any payments made
hereunder, (II) in the case of such non-U.S. Person claiming exemption from the
withholding of U.S. federal income tax under Code sections 871(h) or 881(c) with
respect to payments of “portfolio interest,” a duly executed certificate (a
“U.S. Tax Compliance Certificate”) to the effect that such non-U.S. Person is
not (x) a “bank” within the meaning of Code section 881(c)(3)(A), (y) a “10
percent shareholder” of Seller, Guarantor or affiliate thereof, within the
meaning of Code section 881(c)(3)(B), or (z) a “controlled foreign corporation”
described in Code section 881(c)(3)(C), (III) to the extent such non-U.S. person
is not the beneficial owner, executed originals of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if such non-U.S. person is a partnership and one or
more direct or indirect partners of such non-U.S. person are claiming the
portfolio interest exemption, such non-U.S. person may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner, and
(IV) executed originals of any other form or supplementary documentation
prescribed by law as a basis for claiming exemption from or a reduction in
United States federal withholding tax together with such supplementary
documentation as may be prescribed by law to permit the Seller or Guarantor to
determine the withholding or deduction required to be made.

 

(C) if a payment made to a Buyer or Buyer assignee under this Agreement would be
subject to U.S. federal withholding tax imposed by FATCA if such Buyer or
assignee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Buyer or assignee shall deliver to the Seller or Guarantor at
the time or times prescribed by law and at such time or times reasonably
requested by the Seller such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Seller as may be necessary
for the Seller to comply with their obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 11(e), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

- 26 -

 

 

The applicable IRS forms referred to above shall be delivered by each applicable
Buyer or Buyer assignee on or prior to the date on which such person becomes a
Buyer or Buyer assignee under this Agreement, as the case may be, and upon the
obsolescence or invalidity of any IRS form previously delivered by it hereunder.

 

f.            Any indemnification payable by Seller or Guarantor to Buyer or any
Buyer assignee for Indemnified Taxes or Other Taxes that are imposed on Buyer or
a Buyer assignee, as described in Section 11(e)(i) hereof, shall be paid by
Seller or Guarantor within ten (10) days after demand therefor. A certificate as
to the amount of such payment or liability delivered to the Seller or Guarantor
by Buyer or a Buyer assignee shall be conclusive absent manifest error.

 

g.             If Buyer determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 11 (including by the payment of additional
amounts pursuant to this Section 11), it shall pay to the Seller an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of Buyer and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Seller, upon the request of Buyer, shall repay to Buyer the amount
paid over pursuant to this paragraph (g) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that Buyer
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 11, in no event will Buyer be required
to pay any amount to Seller pursuant to this Section 11 the payment of which
would place Buyer in a less favorable net after-tax position than the Buyer
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require Buyer to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to Seller or any other Person.

 

h.           If Buyer requests Seller to pay any Indemnified Taxes, Other Taxes
or additional amounts to Buyer or any Governmental Authority for the account of
Buyer pursuant to this Section 11, then Buyer shall, at the written request of
Seller, consider, in its sole good faith discretion, designating a different
office for engaging in this transaction or assigning its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of Buyer, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 11 in the future, and (ii) would not subject
Buyer to any unreimbursed cost or expense. If Buyer agrees in its sole
discretion, to effectuate such designation or assignment, Seller hereby agrees
to pay all reasonable costs and expenses incurred by Buyer in connection with
any such designation or assignment. Notwithstanding anything to the contrary,
Buyer shall have no obligation to comply with Seller’s request contemplated
herein, and to the extent that Buyer determines not to do so, regardless of the
reason for such determination, Buyer shall have no obligation or liability to
the Seller hereunder.

 

- 27 -

 

 

i.            Each party’s obligations under this Section 11 shall survive any
assignment of rights by, or the replacement of, Buyer or a Buyer assignee, and
the repayment, satisfaction or discharge of all obligations under any Program
Agreement.

 

j.            Each party to this Agreement acknowledges that it is its intent
for purposes of U.S. federal, state and local income and franchise taxes to
treat each Transaction as indebtedness of Seller that is secured by the
Purchased Mortgage Loans, and the Purchased Mortgage Loans as owned by Seller in
the absence of an Event of Default by Seller. Buyer and Seller agree that they
will treat and report for all tax purposes the Transactions entered into
hereunder as one or more loans from Buyer to Seller secured by the Purchased
Mortgage Loans, unless otherwise prohibited by law or upon a final determination
by any taxing authority that the Transactions are not loans for tax purposes.

 

12.         Servicing

 

a.           Seller, on Buyer’s behalf, shall contract with Servicer to, or if
Seller is the Servicer, Seller shall, service the Mortgage Loans consistent with
the degree of skill and care that Seller customarily requires with respect to
similar Mortgage Loans owned or managed by it and in accordance with Accepted
Servicing Practices. The Seller and Servicer shall (i) comply with all
applicable Federal, State and local laws and regulations, (ii) maintain all
state and federal licenses necessary for it to perform its servicing
responsibilities hereunder and (iii) not impair the rights of Buyer in any
Mortgage Loans or any payment thereunder. Buyer may terminate the servicing of
any Mortgage Loan with the then existing Servicer in accordance with
Section 12.e hereof.

 

b.           Seller shall and shall cause the Servicer to hold or cause to be
held all escrow funds collected by Seller and Servicer with respect to any
Purchased Mortgage Loans in trust accounts and shall apply the same for the
purposes for which such funds were collected.

 

c.           Seller shall and shall cause the Servicer to deposit all
collections received by Servicer on the Purchased Mortgage Loans in the account
set forth in Section 9 upon an Event of Default.

 

d.           In the event there is a third party Servicer and upon Buyer’s
request, Seller shall provide promptly to Buyer a Servicer Notice addressed to
and agreed to by the Servicer of the related Purchased Mortgage Loans, advising
such Servicer of such matters as Buyer may reasonably request, including,
without limitation, recognition by the Servicer of Buyer’s interest in such
Purchased Mortgage Loans and the Servicer’s agreement that upon receipt of
notice of an Event of Default from Buyer, it will follow the instructions of
Buyer with respect to the Purchased Mortgage Loans and any related Income with
respect thereto.

 

- 28 -

 

 

e.           Upon the occurrence of an Event of Default hereunder or a material
default under the Servicing Agreement, Buyer shall have the right to immediately
terminate the Servicer’s right to service the Purchased Mortgage Loans under the
Servicing Agreement without payment of any penalty or termination fee. Seller
and the Servicer shall cooperate in transferring the servicing of the Purchased
Mortgage Loans to a successor servicer appointed by Buyer in its sole
discretion.

 

f.            If Seller should discover that, for any reason whatsoever, Seller
or any entity responsible to Seller for managing or servicing any such Purchased
Mortgage Loan has failed to perform fully Seller’s obligations under the Program
Agreements or any of the obligations of such entities with respect to the
Purchased Mortgage Loans, Seller shall promptly notify Buyer.

 

g.           For the avoidance of doubt, the Seller retains no economic rights
to the servicing of the Purchased Mortgage Loans other than the Seller’s rights
under the Servicing Agreement. As such, the Seller expressly acknowledges that
the Purchased Mortgage Loans are sold to Buyer on a “servicing released” basis
with such servicing retained by the Servicer.

 

13.         Representations and Warranties

 

a.           Each of Seller and Guarantor represents and warrants to Buyer as of
the date hereof and as of each Purchase Date for any Transaction that:

 

(1)         Seller and Guarantor Existence. Seller has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Delaware. Guarantor has been duly organized and is validly existing as
a corporation in good standing under the laws of the State of Maryland.

 

(2)         Licenses. Seller is duly licensed or Seller is otherwise qualified
and Guarantor is qualified in each jurisdiction in which it transacts business
for the business which it conducts and is not in default of any applicable
federal, state or local laws, rules and regulations unless, in either instance,
the failure to take such action is not reasonably likely (either individually or
in the aggregate) to cause a Material Adverse Effect and is not in default of
such state’s applicable laws, rules and regulations. Seller has the requisite
power and authority and legal right to originate and purchase Mortgage Loans (as
applicable) and to own, sell and grant a lien on all of its right, title and
interest in and to the Mortgage Loans, and to execute and deliver, engage in the
transactions contemplated by, and perform and observe the terms and conditions
of, each Program Agreement and any Transaction Request.

 

(3)         Power. Each of Seller and Guarantor has all requisite corporate or
other power, and has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

 

- 29 -

 

 

(4)         Due Authorization. Each of Seller and Guarantor has all necessary
corporate or other power, authority and legal right to execute, deliver and
perform its obligations under each of the Program Agreements to which it is a
party. Each Program Agreement to which Seller is a party has been (or, in the
case of Program Agreements not yet executed, will be) duly authorized, executed
and delivered by Seller, all requisite or other corporate action having been
taken, and each is valid, binding and enforceable against Seller in accordance
with its terms except as such enforcement may be affected by bankruptcy, by
other insolvency laws, or by general principles of equity. Each Program
Agreement to which Guarantor is a party has been (or, in the case of Program
Agreements not yet executed, will be) duly authorized, executed and delivered by
Guarantor, all requisite or other corporate action having been taken, and each
is valid, binding and enforceable against Guarantor in accordance with its terms
except as such enforcement may be affected by bankruptcy, by other insolvency
laws, or by general principles of equity.

 

(5)         Financial Statements. The Guarantor has heretofore furnished to
Buyer a copy of (a) its consolidated balance sheet and the consolidated balance
sheets of its consolidated Subsidiaries for the fiscal year of the Guarantor
ended December 31, 2012 and the related consolidated statements of income and
retained earnings and of cash flows for the Guarantor and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous year, with the opinion thereon of Grant
Thornton and (b) its consolidated balance sheet and the consolidated balance
sheets of its consolidated Subsidiaries for the quarterly fiscal periods of the
Guarantor ended March 31, 2013, June 30, 2013 and September 30, 2013 and the
related consolidated statements of income and retained earnings and of cash
flows for the Guarantor and its consolidated Subsidiaries for such quarterly
fiscal periods, setting forth in each case in comparative form the figures for
the previous year. All such financial statements are complete and correct and
fairly present, in all material respects, the consolidated financial condition
of the Guarantor and its Subsidiaries and the consolidated results of their
operations as at such dates and for such fiscal periods, all in accordance with
GAAP (other than monthly financial statements solely with respect to footnotes,
year-end adjustments and cash flow statements) applied on a consistent basis.
Since December 31, 2012, there has been no material adverse change in the
consolidated business, operations or financial condition of the Guarantor and
its consolidated Subsidiaries taken as a whole from that set forth in said
financial statements nor is Seller aware of any state of facts which (with
notice or the lapse of time) would or could result in any such material adverse
change. The Guarantor has, on the date of the statements delivered pursuant to
this Section (the “Statement Date”) no liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements.

 

(6)         Event of Default. There exists no Event of Default under
Section 15.b hereof.

 

- 30 -

 

 

(7)         Solvency. Each of Seller and Guarantor is solvent and will not be
rendered insolvent by any Transaction and, after giving effect to such
Transaction, will not be left with an unreasonably small amount of capital with
which to engage in its business. Neither Seller nor Guarantor intends to incur,
nor does it believe that it has incurred, debts beyond its ability to pay such
debts as they mature and is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
such entity or any of its assets. The amount of consideration being received by
Seller upon the sale of the Purchased Mortgage Loans to Buyer constitutes
reasonably equivalent value and fair consideration for such Purchased Mortgage
Loans. Seller is not transferring any Purchased Mortgage Loans with any intent
to hinder, delay or defraud any of its creditors.

 

(8)         No Conflicts. The execution, delivery and performance by each of
Seller and Guarantor of each Program Agreement to which it is a party do not
conflict with any term or provision of the formation documents or by-laws of
Seller or Guarantor or any law, rule, regulation, order, judgment, writ,
injunction or decree applicable to Seller or Guarantor of any court, regulatory
body, administrative agency or governmental body having jurisdiction over Seller
or Guarantor, which conflict would have a Material Adverse Effect and will not
result in any violation of any such mortgage, instrument, agreement or
obligation to which Seller or Guarantor is a party.

 

(9)         True and Complete Disclosure. All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantor or any
Affiliate thereof or any of their officers furnished or to be furnished to Buyer
in connection with the initial or any ongoing due diligence of Seller, Guarantor
or any Affiliate or officer thereof, and the negotiation, preparation, or
delivery of the Program Agreements are true and complete and do not omit to
disclose any material facts necessary to make the statements herein or therein,
in light of the circumstances in which they are made, not misleading. All
financial statements have been prepared in accordance with GAAP (other than
monthly financial statements solely with respect to footnotes, year-end
adjustments and cash flow statements).

 

(10)        Approvals. No consent, approval, authorization or order of,
registration or filing with, or notice to any Governmental Authority or court is
required under applicable law in connection with the execution, delivery and
performance by Seller or Guarantor of each Program Agreement to which it is a
party.

 

(11)        Litigation. There is no action, proceeding or investigation pending
with respect to which either Seller or Guarantor has received service of process
or, Seller’s or Guarantor’s knowledge threatened in writing against it before
any court, administrative agency or other tribunal (A) asserting the invalidity
of any Program Agreement, (B) seeking to prevent the consummation of any of the
transactions contemplated any Program Agreement, (C) making a claim individually
in an amount greater than $250,000 or in an aggregate amount greater than
$500,000, (D) making a claim for an unspecified amount of damages, (E) which
requires filing with the Securities and Exchange Commission in accordance with
the 1934 Act or any rules thereunder or (F) which might materially and adversely
affect the validity of the Mortgage Loans or the performance by it of its
obligations under, or the validity or enforceability of any Program Agreement.

 

- 31 -

 

 

(12)        Material Adverse Change. There has been no Material Adverse Effect
since the date set forth in the most recent financial statements supplied to
Buyer as determined by Buyer in its sole good faith discretion.

 

(13)        Ownership. Upon payment of the Purchase Price and the filing of the
financing statement and delivery of the Mortgage Files to the Custodian and the
Custodian’s receipt of the related Request for Certification, Buyer shall become
the sole owner of the Purchased Mortgage Loans and related Repurchase Assets,
free and clear of all liens and encumbrances.

 

(14)        Acquisition Guidelines. The Acquisition Guidelines provided to Buyer
are the true and correct Acquisition Guidelines of the Seller.

 

(15)        Taxes. Seller, Guarantor and its Subsidiaries have timely filed all
federal, state and other material tax returns that are required to be filed by
them and have paid all taxes, except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided. The
charges, accruals and reserves on the books of Seller, Guarantor and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of Seller or Guarantor, as applicable, adequate.

 

(16)        Investment Company. Neither Seller, Guarantor nor any of their
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

(17)        Chief Executive Office; Jurisdiction of Organization. On the
Effective Date, Seller’s chief executive office, is, and has been, located at
540 Madison Avenue, 19th Floor, New York, New York 10022. On the Effective Date,
Seller’s jurisdiction of organization is Delaware. Seller shall provide Buyer
with thirty days advance notice of any change in Seller’s principal office or
place of business, legal name or jurisdiction. Seller has no trade name. During
the preceding five years, Seller has not been known by or done business under
any other name, corporate or fictitious, and has not filed or had filed against
it any bankruptcy receivership or similar petitions nor has it made any
assignments for the benefit of creditors.

 

(18)        Location of Books and Records. The location where Seller keeps its
books and records, including all computer tapes and records relating to the
Purchased Mortgage Loans and the related Repurchase Assets is its chief
executive office.

 

(19)        Reserved.

 

(20)        ERISA. Each Plan to which Seller, Guarantor or its Subsidiaries make
direct contributions, and, to the knowledge of Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

 

- 32 -

 

 

(21)        Adverse Selection. Seller has not selected the Purchased Mortgage
Loans in a manner so as to adversely affect Buyer’s interests.

 

(22)        Agreements. Neither Seller nor any Subsidiary of Seller is a party
to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in
Section 13.a(5) hereof. Neither Seller nor any Subsidiary of Seller is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default is reasonably likely to have a material adverse effect on the
business, operations, properties, or financial condition of Seller as a whole.
No holder of any indebtedness of Seller or of any of its Subsidiaries has given
notice of any asserted default thereunder.

 

(23)        Other Indebtedness. All Indebtedness in excess of $25,000,000 (other
than Indebtedness evidenced by this Agreement) of Seller existing on the date
hereof is listed on Exhibit H hereto (the “Existing Indebtedness”).

 

(24)        Reserved.

 

(25)        No Reliance. Each of Seller and Guarantor has made its own
independent decisions to enter into the Program Agreements to which it is a
party and each Transaction and as to whether such Transaction is appropriate and
proper for it based upon its own judgment and upon advice from such advisors
(including without limitation, legal counsel and accountants) as it has deemed
necessary. Neither Seller nor Guarantor is relying upon any advice from Buyer as
to any aspect of the Transactions, including without limitation, the legal,
accounting or tax treatment of such Transactions.

 

(26)        Plan Assets. Neither Seller nor Guarantor is an employee benefit
plan as defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code, and the Purchased Mortgage Loans are not “plan
assets” within the meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of
ERISA, in the Seller’s hands, and transactions by or with Seller or Guarantor
are not subject to any state or local statute regulating investments or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

 

(27)        No Prohibited Persons. Neither the Seller nor Guarantor nor any of
their Affiliates, officers, directors, partners or members, is an entity or
person (or to the Seller’s or Guarantor’s knowledge, owned or controlled by an
entity or person): (i) that is listed in the Annex to, or is otherwise subject
to the provisions of Executive Order 13224 issued on September 24, 2001
(“EO13224”); (ii) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

 

- 33 -

 

 

(28)        Servicing. Seller has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices.

 

b.           With respect to every Purchased Mortgage Loan, each of Seller and
Guarantor jointly and severally represents and warrants to Buyer as of the
applicable Purchase Date for any Transaction and each date thereafter that each
representation and warranty set forth on Schedule 1 is true and correct.

 

c.           The representations and warranties set forth in this Agreement
shall survive transfer of the Purchased Mortgage Loans to Buyer and shall
continue for so long as the Purchased Mortgage Loans are subject to this
Agreement. Upon discovery by Seller, Servicer or Buyer of any breach of any of
the representations or warranties set forth in this Agreement, the party
discovering such breach shall promptly give notice of such discovery to the
others. Buyer has the right to require, in its sole good faith discretion,
Seller to repurchase within three (3) Business Days (other than a breach of
clause (bbb) on Schedule 1, which shall be one (1) Business Day) after receipt
of notice from Buyer any Purchased Mortgage Loan for which a breach of one or
more of the representations and warranties referenced in Section 13.b exists and
which breach has a material adverse effect on the value of such Mortgage Loan or
the interests of Buyer.

 

14.         Covenants

 

Each of Seller and Guarantor covenants with Buyer that, during the term of this
Agreement:

 

a.           Litigation. Seller and Guarantor, as applicable, will promptly, and
in any event within ten (10) days after service of process on any of the
following, give to Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened in writing or pending) or other legal or arbitrable proceedings
affecting Seller, Guarantor or any of their Subsidiaries or affecting any of the
Property of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Program Agreements or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim individually in an amount greater than $250,000 or in an
aggregate amount greater than $500,000, (iii) makes a claim for an unspecified
amount of damages, or (iv) which, individually or in the aggregate, if adversely
determined, could be reasonably likely to have a Material Adverse Effect. Seller
and Guarantor, as applicable, will promptly provide notice of any judgment,
which with the passage of time, is reasonably likely to result in an Event of
Default hereunder.

 

- 34 -

 

 

b.           Prohibition of Fundamental Changes. Seller shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that Seller may merge or
consolidate with (a) any wholly owned subsidiary of Seller, or (b) any other
Person if Seller is the surviving corporation; and provided further, that if
after giving effect thereto, no Default would exist hereunder.

 

c.           Servicing. Seller shall not cause the Mortgage Loans to be serviced
by any Servicer other than a Servicer expressly approved in writing by Buyer,
which approval shall be deemed granted by Buyer with respect to Seller with the
execution of this Agreement.

 

d.           Insurance. The Seller or Guarantor shall continue to maintain, for
Seller and its Subsidiaries, Fidelity Insurance in an aggregate amount at least
equal to $500,000. The Seller or Guarantor shall maintain, for Seller and its
Subsidiaries, Fidelity Insurance in respect of its officers, employees and
agents, with respect to any claims made in connection with all or any portion of
the Repurchase Assets. The Seller or Guarantor shall notify the Buyer of any
material change in the terms of any such Fidelity Insurance.

 

e.           No Adverse Claims. Seller warrants and will defend the right, title
and interest of Buyer in and to all Purchased Mortgage Loans and the related
Repurchase Assets against all adverse claims and demands.

 

f.            Assignment. Except as permitted herein, neither Seller nor any
Servicer shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except pursuant to the Program Agreements),
any of the Purchased Mortgage Loans or any interest therein, provided that this
Section shall not prevent any transfer of Purchased Mortgage Loans in accordance
with the Program Agreements.

 

g.           Security Interest. Seller shall do all things necessary to preserve
the Purchased Mortgage Loans and the related Repurchase Assets so that they
remain subject to a first priority perfected security interest hereunder.
Without limiting the foregoing, Seller will comply with all rules, regulations
and other laws of any Governmental Authority and cause the Purchased Mortgage
Loans or the related Repurchase Assets to comply with all applicable rules,
regulations and other laws. Seller will not allow any default for which Seller
is responsible to occur under any Purchased Mortgage Loans or the related
Repurchase Assets or any Program Agreement and Seller shall fully perform or
cause to be performed when due all of its obligations under any Purchased
Mortgage Loans or the related Repurchase Assets and any Program Agreement.

 

- 35 -

 

 

h.           Records.

 

(1)         Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Mortgage Loans in accordance
with industry custom and practice for assets similar to the Purchased Mortgage
Loans, including those maintained pursuant to the preceding subparagraph, and
all such Records shall be in Custodian’s possession unless Buyer otherwise
approves. Except in accordance with the Custodial Agreement, Seller will not
allow any such papers, records or files that are an original or an only copy to
leave Custodian’s possession, except for individual items removed in connection
with servicing a specific Mortgage Loan, in which event Seller will obtain or
cause to be obtained a receipt from a financially responsible person for any
such paper, record or file. Seller or the Servicer of the Purchased Mortgage
Loans will maintain all such Records not in the possession of Custodian in good
and complete condition in accordance with industry practices for assets similar
to the Purchased Mortgage Loans and preserve them against loss.

 

(2)         For so long as Buyer has an interest in or lien on any Purchased
Mortgage Loan, Seller will hold or cause to be held all related Records in trust
for Buyer. Seller shall notify, or cause to be notified, every other party
holding any such Records of the interests and liens in favor of Buyer granted
hereby.

 

(3)         Upon reasonable advance notice from Custodian or Buyer, during the
course of normal business hours Seller shall (x) make any and all such Records
available to Custodian or Buyer to examine any such Records, either by its own
officers or employees, or by agents or contractors, or both, and make copies of
all or any portion thereof, and (y) permit Buyer or its authorized agents to
discuss the affairs, finances and accounts of Seller with its chief operating
officer and chief financial officer and to discuss the affairs, finances and
accounts of Seller with its independent certified public accountants.

 

i.            Books. Seller shall keep or cause to be kept in reasonable detail
books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Mortgage Loans to Buyer.

 

j.            Approvals. Seller shall maintain all licenses, permits or other
approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Agreements, and Seller shall conduct its business
strictly in accordance with applicable law.

 

k.          Material Change in Business. Neither Seller nor Guarantor shall make
any material change in the nature of its business as carried on at the date
hereof.

 

l.            Acquisition Guidelines. Without the prior written consent of
Buyer, Seller shall not materially amend or otherwise modify the Acquisition
Guidelines. Without limiting the foregoing, in the event that Seller makes any
material amendment or modification to the Acquisition Guidelines, Seller shall
promptly deliver to Buyer a complete copy of the amended or modified Acquisition
Guidelines.

 

m.         Distributions. Guarantor shall not pay any dividends greater than its
Net Income in any given calendar year, other than in accordance with regulations
governing REITs. If a Default or an Event of Default has occurred and is
continuing, neither Seller nor Guarantor shall pay any dividends with respect to
any capital stock or other equity interests in such entity, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of Seller
or Guarantor.

 

- 36 -

 

 

n.           Applicable Law. Seller and Guarantor shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority.

 

o.           Existence. Seller and the Guarantor shall preserve and maintain
their legal existence and all of their material rights, privileges, licenses and
franchises.

 

p.           Chief Executive Office; Jurisdiction of Organization. Seller shall
not move its chief executive office from the address referred to in
Section 13.a(17) or change its jurisdiction of organization from the
jurisdiction referred to in Section 13.a(17) unless it shall have provided Buyer
30 days’ prior written notice of such change.

 

q.           Taxes. (i) Seller and Guarantor shall timely file all U.S. federal,
state and other material tax returns that are required to be filed by them and
shall timely pay and discharge all U.S. federal, state and other material taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained and (ii) Guarantor will not incur
or anticipate incurring (x) the tax imposed under Section 857(b)(5) of the Code
as a result of Guarantor’s failure to meet the requirements of Sections
856(c)(2) or (3) of the Code, (y) the tax imposed under Section 857(b)(6) of the
Code on the net income derived from prohibited transactions or (z) the 4% excise
tax imposed under Section 4981 of the Code on the undistributed income of a real
estate investment trust, in each case in an amount in excess of $1,000,000.

 

r.            Transactions with Affiliates. Seller will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under the Program Agreements, (b) in
the ordinary course of Seller’s business and (c) upon fair and reasonable terms
no less favorable to Seller than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section to any Affiliate.

 

s.           Guarantees. Seller shall not create, incur, assume or suffer to
exist any Guarantees, except (i) to the extent reflected in Seller’s financial
statements or notes thereto or (ii) to the extent the aggregate Guarantees of
Seller do not exceed $100,000.

 

t.            Indebtedness. Seller shall not incur any additional material
Indebtedness, including without limitation, any Indebtedness relating to any
mortgage servicing rights or corporate or servicing advances, (other than
(i) the Existing Indebtedness in amounts not to exceed the amounts specified on
Exhibit H hereto and (ii) usual and customary accounts payable for a mortgage
company) without the prior written consent of Buyer.

 

- 37 -

 

 

u.           Hedging. Seller has entered into Interest Rate Protection
Agreements with respect to the Purchased Mortgage Loans, having terms with
respect to protection against fluctuations in interest rates acceptable to Buyer
in its sole discretion.

 

v.           True and Correct Information. All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantor, any
Affiliate thereof or any of their officers furnished to Buyer hereunder and
during Buyer’s diligence of Seller and Guarantor are and will be true and
complete and do not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading. All required financial statements, information and reports
delivered by Seller to Buyer pursuant to this Agreement shall be prepared in
accordance with U.S. GAAP, or, if applicable, to SEC filings, the appropriate
SEC accounting regulations.

 

w.          Take-out Payments. With respect to each Committed Mortgage Loan,
Seller shall arrange that all payments under the related Take-out Commitment
shall be paid directly to Buyer at the account set forth in Section 9 hereof, or
to an account approved by Buyer in writing prior to such payment.

 

x.          Plan Assets. Neither Seller nor Guarantor shall be an employee
benefit plan as defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code and the Seller shall not use “plan assets” within
the meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA to
engage in this Agreement or any Transaction hereunder. Transactions by or with
Seller or Guarantor shall not be subject to any state or local statute
regulating investments of or fiduciary obligations with respect to governmental
plans within the meaning of Section 3(32) of ERISA.

 

y.          Sharing of Information. The Seller shall allow the Buyer to exchange
information (subject to applicable law) related to the Seller and the
Transaction hereunder with third party lenders and the Seller shall permit each
third party lender to share such information with the Buyer.

 

z.          Quality Control. Seller shall maintain or shall cause a third-party
to maintain an internal quality control program that verifies, on a regular
basis, the existence and accuracy of all legal documents, credit documents,
property appraisals, and underwriting decisions related to Mortgage Loans and
shall provide a report on the results of such quality control program in the
Officer’s Compliance Certificate provided pursuant to Section 17.b(3). Such
program shall be capable of evaluating and monitoring the overall quality of
Seller’s loan production and servicing activities. Such program shall (i) ensure
that the Mortgage Loans are originated and serviced in accordance with prudent
mortgage banking practices and accounting principles; (ii) guard against
dishonest, fraudulent, or negligent acts; and (iii) guard against errors and
omissions by officers, employees, or other authorized persons.

 

aa.         Financial Covenants. Guarantor shall at all times comply with all
financial covenants and/or financial ratios set forth in Section 2 of the
Pricing Side Letter.

 

- 38 -

 

 

15.         Events of Default

 

Each of the following shall constitute an “Event of Default” hereunder:

 

a.           Payment Failure. Failure of Seller to (i) make any payment of the
Repurchase Price or any other sum (other than those described in clauses (ii)
and (iii) below) which has become due and payable, on a Repurchase Date or
otherwise, whether by acceleration or otherwise, under the terms of this
Agreement, any other warehouse and security agreement or any other document
evidencing or securing Indebtedness of Seller to Buyer or to any Affiliate of
Buyer, (ii) cure any Margin Deficit when due pursuant to Section 6 hereof, or
(iii) make any payment of Price Differential on a Price Differential Payment
Date and such failure continues for more than two (2) Business Days.

 

b.           Cross Default. Seller, Guarantor or any of their Affiliates shall
be in default under (i) any Indebtedness, in the aggregate, in excess of
$1,000,000 of Seller or $5,000,000 of Guarantor or of such Affiliate, in each
case, which default after giving effect to any applicable notice requirements or
grace period (1) involves the failure to pay a matured obligation, or
(2) permits the acceleration of the maturity of obligations by any other party
to or beneficiary with respect to such Indebtedness, or (ii) any other contract
or contracts, in the aggregate in excess of $1,000,000 to which Seller,
Guarantor or such Affiliate is a party which default after giving effect to any
applicable notice requirements or grace period (1) involves the failure to pay a
matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract.

 

c.           Assignment. Assignment or attempted assignment by Seller or
Guarantor of this Agreement or any rights hereunder without first obtaining the
specific written consent of Buyer, or the granting by Seller of any security
interest, lien or other encumbrances on any Purchased Mortgage Loans to any
person other than Buyer.

 

d.           Insolvency. An Act of Insolvency shall have occurred with respect
to Seller, Guarantor or any Affiliate.

 

e.           Material Adverse Change. The occurrence of a Material Adverse
Effect.

 

f.            Breach of Financial Representation or Covenant or Obligation. A
breach by Seller or Guarantor of any of the representations, warranties or
covenants or obligations set forth in Sections 13.a(1), 13.a(7), 13.a(12),
13.a(23), 14.b, 14.m, 14.o, 14.s, 14.t, 14.w, 14.w, 14.aa or 14.bb of this
Agreement.

 

g.           Breach of Financial Reporting. The failure of Guarantor to deliver
(i) the financial statements required pursuant to Section 17.b(1) or 17.b17.b(1)
hereof within two (2) Business Days of Buyer’s notice to Guarantor of the
failure thereof or (ii) an oral estimate of Guarantor’s shareholder equity
within one (1) Business Day of Buyer’s request thereof.

 

- 39 -

 

 

h.           Breach of Non-Financial Representation or Covenant. A breach by
Seller or Guarantor of any other material representation, warranty or covenant
set forth in this Agreement (and not otherwise specified in Section 15.f or 15.g
above), if such breach is not cured within five (5) Business Days of Seller’s or
Guarantor’s knowledge thereof (other than the representations and warranties set
forth in Schedule 1, which shall be considered solely for the purpose of
determining the Asset Value, the existence of a Margin Deficit and the
obligation to repurchase such Mortgage Loan unless such party shall have made
any such representations and warranties with knowledge that they were materially
false or misleading at the time made, then such breach shall constitute an
immediate Event of Default and Seller shall have no cure right hereunder).

 

i.            Change of Control. The occurrence of a Change in Control.

 

j.            Failure to Transfer. Seller fails to transfer the Purchased
Mortgage Loans to Buyer on the applicable Purchase Date (provided Buyer has
tendered the related Purchase Price).

 

k.           Judgment. A final judgment or judgments for the payment of money in
excess of $500,000 in the aggregate shall be rendered against the Seller or any
of its Affiliates by one or more courts, administrative tribunals or other
bodies having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof.

 

l.            Government Action. Any Governmental Authority or any person,
agency or entity acting or purporting to act under governmental authority shall
have taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of Seller, Guarantor or
any Affiliate thereof, or shall have taken any action to displace the management
of Seller, Guarantor or any Affiliate thereof or to curtail its authority in the
conduct of the business of Seller, Guarantor or any Affiliate thereof, or takes
any action in the nature of enforcement to remove, limit or restrict the
approval of Seller, Guarantor or Affiliate as an issuer, buyer or a
seller/servicer of Mortgage Loans or securities backed thereby, and such action
provided for in this Section 15.l shall not have been discontinued or stayed
within five (5) Business Days.

 

m.           Inability to Perform. An officer of Seller or Guarantor shall admit
in writing its inability to, or its intention not to, perform any of Seller’s
Obligations hereunder or Guarantor’s obligations hereunder or under the
Guaranty.

 

n.           Security Interest. This Agreement shall for any reason cease to
create a valid, first priority security interest in any material portion of the
Purchased Mortgage Loans or other Repurchase Assets purported to be covered
hereby.

 

o.           Financial Statements. Seller’s or Guarantor’s audited annual
financial statements or the notes thereto or other opinions or conclusions
stated therein shall be qualified or limited by reference to the status of
Seller or Guarantor as a “going concern” or a reference of similar import.

 

- 40 -

 

 

p.           Guarantor Breach. A breach by Guarantor of any material
representation, warranty or covenant set forth in the Guaranty or any other
Program Agreement, any “event of default” by Guarantor under the Guaranty, any
repudiation of the Guaranty by the Guarantor, or if the Guaranty is not
enforceable against the Guarantor.

 

q.           Servicer Default. There is a breach by a Servicer of the applicable
Servicing Agreement and Seller has not appointed a successor servicer reasonably
acceptable to Buyer within thirty (30) days.

 

r.            Shareholder Equity Notification Trigger. Guarantor fails to notify
Buyer as soon as practicable, and in any event within one (1) Business Day
following the relevant date of determination, of a Shareholder Equity
Notification Trigger.

 

s.           Failure to Maintain Status as a REIT. Guarantor shall fail to
maintain its status as a REIT.

 

t.            Investment Manager. The Investment Manager shall cease to act at
any time as the investment manager of Guarantor in the same or similar capacity
as it does as of the date of this Agreement.

 

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

 

16.         Remedies Upon Default

 

In the event that an Event of Default shall have occurred:

 

a.           Buyer may, at its option (which option shall be deemed to have been
exercised immediately upon the occurrence of an Act of Insolvency of Seller or
any Affiliate), declare an Event of Default to have occurred hereunder and, upon
the exercise or deemed exercise of such option, the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). Buyer shall
(except upon the occurrence of an Act of Insolvency) give notice to Seller and
Guarantor of the exercise of such option as promptly as practicable.

 

b.           If Buyer exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Section, (i) Seller’s obligations in
such Transactions to repurchase all Purchased Mortgage Loans, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with
subparagraph (a) of this Section, shall thereupon become immediately due and
payable, (ii) all Income paid after such exercise or deemed exercise shall be
retained by Buyer and applied, in Buyer’s sole discretion, to the aggregate
unpaid Repurchase Prices for all outstanding Transactions and any other amounts
owing by Seller hereunder, and (iii) Seller shall immediately deliver to Buyer
the Mortgage Files relating to any Purchased Mortgage Loans subject to such
Transactions then in Seller’s possession or control.

 

- 41 -

 

 

c.           Buyer also shall have the right to obtain physical possession, and
to commence an action to obtain physical possession, of all Records and files of
Seller relating to the Purchased Mortgage Loans and all documents relating to
the Purchased Mortgage Loans (including, without limitation, any legal, credit
or servicing files with respect to the Purchased Mortgage Loans) which are then
or may thereafter come in to the possession of Seller or any third party acting
for Seller. To obtain physical possession of any Purchased Mortgage Loans held
by Custodian, Buyer shall present to Custodian a Trust Receipt. Without limiting
the rights of Buyer hereto to pursue all other legal and equitable rights
available to Buyer for Seller’s failure to perform its obligations under this
Agreement, Seller acknowledges and agrees that the remedy at law for any failure
to perform obligations hereunder would be inadequate and Buyer shall be entitled
to specific performance, injunctive relief, or other equitable remedies in the
event of any such failure. The availability of these remedies shall not prohibit
Buyer from pursuing any other remedies for such breach, including the recovery
of monetary damages.

 

d.           Buyer shall have the right to direct all servicers then servicing
any Purchased Mortgage Loans to remit all collections thereon to Buyer, and if
any such payments are received by Seller, Seller shall not commingle the amounts
received with other funds of Seller and shall promptly pay them over to Buyer.
Buyer shall also have the right to terminate any one or all of the servicers
then servicing any Purchased Mortgage Loans with or without cause. In addition,
Buyer shall have the right to immediately sell the Purchased Mortgage Loans and
liquidate all Repurchase Assets. Such disposition of Purchased Mortgage Loans
may be, at Buyer’s option, on either a servicing-released or a
servicing-retained basis. Buyer shall not be required to give any warranties as
to the Purchased Mortgage Loans with respect to any such disposition thereof.
Buyer may specifically disclaim or modify any warranties of title or the like
relating to the Purchased Mortgage Loans. The foregoing procedure for
disposition of the Purchased Mortgage Loans and liquidation of the Repurchase
Assets shall not be considered to adversely affect the commercial reasonableness
of any sale thereof. Seller agrees that it would not be commercially
unreasonable for Buyer to dispose of the Purchased Mortgage Loans or the
Repurchase Assets or any portion thereof by using Internet sites that provide
for the auction of assets similar to the Purchased Mortgage Loans or the
Repurchase Assets, or that have the reasonable capability of doing so, or that
match buyers and sellers of assets. Buyer shall be entitled to place the
Purchased Mortgage Loans in a pool for issuance of mortgage-backed securities at
the then -prevailing price for such securities and to sell such securities for
such prevailing price in the open market. Buyer shall also be entitled to sell
any or all of such Mortgage Loans individually for the prevailing price. Buyer
shall also be entitled, in its sole discretion to elect, in lieu of selling all
or a portion of such Purchased Mortgage Loans, to give the Seller credit for
such Purchased Mortgage Loans and the Repurchase Assets in an amount equal to
the Market Value of the Purchased Mortgage Loans against the aggregate unpaid
Repurchase Price and any other amounts owing by the Seller hereunder.

 

e.           Upon the happening of one or more Events of Default, Buyer may
apply any proceeds from the liquidation or foreclosure of the Purchased Mortgage
Loans and Repurchase Assets to the Repurchase Prices hereunder and all other
Obligations in the manner Buyer deems appropriate in its sole discretion.

 

- 42 -

 

 

f.            Seller shall be liable to Buyer for (i) the amount of all
out-of-pocket reasonable legal or other expenses incurred, including, without
limitation, all costs and expenses of Buyer in connection with the enforcement
of this Agreement or any other agreement evidencing a Transaction, whether in
action, suit or litigation or bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally, further including, without limitation,
the reasonable fees and expenses of counsel incurred in connection with or as a
result of an Event of Default, (ii) damages in an amount equal to the cost
(including all fees, expenses and commissions) of entering into replacement
transactions and entering into or terminating hedge transactions in connection
with or as a result of an Event of Default, and (iii) any other loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default in respect of a Transaction.

 

g.           To the extent permitted by applicable law, Seller shall be liable
to Buyer for interest on any amounts owing by Seller hereunder, from the date
Seller becomes liable for such amounts hereunder until such amounts are (i) paid
in full by Seller or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder. Interest on any sum payable by Seller under this Section 16.g shall
accrue at a rate equal to the Post-Default Rate.

 

h.           Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.

 

i.            Buyer may exercise one or more of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and, except to the extent
provided in subsections (a) and (d) of this Section, at any time thereafter
without notice to Seller. All rights and remedies arising under this Agreement
as amended from time to time hereunder are cumulative and not exclusive of any
other rights or remedies which Buyer may have.

 

j.            Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Seller also waives any defense (other than a defense of payment or
performance) Seller might otherwise have arising from the use of nonjudicial
process, enforcement and sale of all or any portion of the Repurchase Assets, or
from any other election of remedies. Seller recognizes that nonjudicial remedies
are consistent with the usages of the trade, are responsive to commercial
necessity and are the result of a bargain at arm’s length.

 

k.          Buyer shall have the right to perform reasonable due diligence with
respect to Seller and the Mortgage Loans, which review shall be at the expense
of Seller.

 

17.         Reports

 

a.           Default Notices. Seller and Guarantor shall each furnish to Buyer
(i) promptly, copies of any material and adverse notices (including, without
limitation, notices of defaults, termination events, breaches, potential
defaults or potential breaches) and any material financial information that is
not otherwise required to be provided by Seller or Guarantor hereunder which is
given to Seller’s or Guarantor’s lenders and (ii) promptly, notice of the
occurrence of any (A) Event of Default hereunder, (B) default or breach by
Seller or Servicer or Guarantor of any obligation under any Program Agreement or
any material contract or agreement of Seller or Servicer or Guarantor or
(C) event or circumstance that such party reasonably expects has resulted in, or
will, with the passage of time, result in, a Material Adverse Effect, an Event
of Default or such a default or breach by such party.

 

- 43 -

 

 

b.             Financial Notices. Seller and Guarantor shall each furnish to
Buyer:

 

(1)         as soon as available and in any event within thirty (30) calendar
days after the end of each calendar month, the unaudited consolidated balance
sheets of Seller and Guarantor and its consolidated Subsidiaries as of the end
of such period and the related unaudited consolidated statements of income and
retained earnings and of cash flows for the Seller and Guarantor and its
consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period, accompanied by a certificate of a Responsible
Officer of Seller and Guarantor, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of Seller and
Guarantor and its consolidated Subsidiaries in accordance with GAAP (other than
solely with respect to footnotes, year-end adjustments and cash flow statements)
consistently applied, as at the end of, and for, such period;

 

(2)         as soon as available and in any event within ninety (90) days after
the end of each fiscal year of Seller and Guarantor, the consolidated balance
sheets of Seller and Guarantor and its consolidated Subsidiaries as at the end
of such fiscal year and the related consolidated statements of income and
retained earnings and of cash flows for the Seller and Guarantor and its
consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion and the scope of audit shall be acceptable to Buyer in
its sole discretion, shall have no “going concern” qualification and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of Seller and Guarantor and its
respective consolidated Subsidiaries as at the end of, and for, such fiscal year
in accordance with GAAP;

 

(3)         at the time the Seller and Guarantor furnishes each set of financial
statements pursuant to Section 17.b(1) or (1) above, an Officer’s Compliance
Certificate of a Responsible Officer of Seller and Guarantor in the form
attached as Exhibit A to the Pricing Side Letter;

 

(4)         reserved;

 

(5)         as soon as available and in any event within thirty (30) days of
receipt thereof;

 

- 44 -

 

 

(a)          if applicable, copies of any 10-Ks, 10-Qs, registration statements
and other “corporate finance” SEC filings by Seller and Guarantor, within 5
Business Days of their filing with the SEC; provided, that, Seller and Guarantor
or any Affiliate will provide Buyer with a copy of the annual 10-K filed with
the SEC by Seller and Guarantor or its Affiliates, no later than 90 days after
the end of the year;

 

(b)          copies of relevant portions of all final written Governmental
Authority and investor audits, examinations, evaluations, monitoring reviews and
reports of its operations (including those prepared on a contract basis) which
provide for or relate to (i) material corrective action required, (ii) material
sanctions proposed, imposed or required, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, or (iii) “report cards,” “grades” or
other classifications of the quality of Seller’s and Guarantor’s operations;

 

(c)          such other information regarding the financial condition,
operations, or business of the Seller and Guarantor as Buyer may reasonably
request; and

 

(d)          the particulars of any ERISA Event in reasonable detail.

 

(6)         Seller shall provide the market value analysis for the valuation of
its mortgage servicing rights as determined (i) internally for each monthly
fiscal period and (ii) by a Third Party Evaluator for each quarterly fiscal
period to the extent received, in all instances as set forth in the Officer’s
Compliance Certificate delivered pursuant to Section 17.b (3);

 

(7)         Seller shall provide Buyer, as part of the Officer’s Certificate
delivered pursuant to Section 17.b(3) above, a list of all actions, notices,
proceedings or investigations pending with respect to which Seller has received
service of process or other form of notice or, to the best of Seller’s
knowledge, threatened against it, before any court, administrative or
governmental agency or other regulatory body or tribunal as of such date with
such information provided as noted in the applicable Schedule to Exhibit A of
the Pricing Side Letter.

 

c.             Notices of Certain Events. As soon as possible and in any event
within five (5) Business Days of knowledge thereof, Seller shall furnish to
Buyer notice of the following events:

 

(1)         a change in the insurance coverage required of Seller, with a copy
of evidence of same attached;

 

(2)         any material dispute, litigation, investigation, proceeding or
suspension between Seller, on the one hand, and any Governmental Authority or
any Person;

 

- 45 -

 

 

(3)         any material change in accounting policies or financial reporting
practices of Seller;

 

(4)         with respect to any Purchased Mortgage Loan, that the underlying
Mortgaged Property has been damaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, or otherwise damaged so
as to affect materially and adversely the value of such Mortgaged Loan;

 

(5)         any material issues raised in writing upon examination of Seller or
Seller’s facilities, operations, servicing, origination or correspondent
activities by any Governmental Authority;

 

(6)         any material change in the Indebtedness of the Seller, including,
without limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

 

(7)         any default related to any Repurchase Asset or any lien or security
interest (other than security interests created hereby or by the other Program
Agreements) on, or claim asserted against, any of the Purchased Mortgage Loans;

 

(8)         any other event, circumstance or condition that has resulted, or has
a possibility of resulting, in a Material Adverse Effect with respect to Seller;
and

 

(9)         the occurrence of any material employment dispute and a description
of the strategy for resolving it that has a likelihood of resulting in a
Material Adverse Effect.

 

d.             Portfolio Performance Data. On the first Reporting Date of each
calendar month, Seller will furnish to Buyer (i) in the event the Mortgage Loans
are serviced on a “retained” basis, an electronic Mortgage Loan performance
data, including, without limitation, delinquency reports and volume information,
broken down by product (i.e., delinquency, foreclosure and net charge-off
reports) and (ii) electronically, in a format mutually acceptable to Buyer and
Seller, servicing information, including, without limitation, those fields
reasonably requested by Buyer from time to time, on a loan-by-loan basis and in
the aggregate, with respect to the Purchased Mortgage Loans serviced by Seller
for the month (or any portion thereof) prior to the Reporting Date. In addition
to the foregoing information on each Reporting Date, Seller will furnish to
Buyer such information upon (i) the occurrence and continuation of an Event of
Default and (ii) upon any Purchased Mortgage Loan becoming an Aged Loan.

 

e.             Other Reports. Seller shall deliver to Buyer any other reports or
information reasonably requested by Buyer or as otherwise required pursuant to
this Agreement or as set forth in the Officer’s Compliance Certificate delivered
pursuant to Section 17.b(3) above.

 

- 46 -

 

 

18.         Repurchase Transactions

 

Prior to the occurrence of an Event of Default, Buyer may, in its sole election,
engage in repurchase transactions with the Purchased Mortgage Loans or otherwise
pledge, hypothecate, assign, transfer or otherwise convey the Purchased Mortgage
Loans to a Buyer Affiliate. On or after the occurrence and continuance of an
Event of Default, Buyer may, in its sole election, engage in repurchase
transactions with the Purchased Mortgage Loans or otherwise pledge, hypothecate,
assign, transfer or otherwise convey the Purchased Mortgage Loans to any Person
without limitation. Unless an Event of Default shall have occurred, no such
transaction shall relieve Buyer of its obligations to transfer Purchased
Mortgage Loans to Seller pursuant to Section 4 hereof, or of Buyer’s obligation
to credit or pay Income to, or apply Income to the obligations of, Seller
pursuant to Section 7 hereof. In the event Buyer engages in a repurchase
transaction with any of the Purchased Mortgage Loans or otherwise pledges or
hypothecates any of the Purchased Mortgage Loans pursuant to this Section 18,
Buyer shall have the right to assign to Buyer’s counterparty any of the
applicable representations or warranties herein and the remedies for breach
thereof, as they relate to the Purchased Mortgage Loans that are subject to such
repurchase transaction.

 

19.         Single Agreement

 

Buyer and Seller acknowledge they have and will enter into each Transaction
hereunder, in consideration of and in reliance upon the fact that, all
Transactions hereunder constitute a single business and contractual relationship
and have been made in consideration of each other. Accordingly, each of Buyer
and Seller agrees (i) to perform all of its obligations in respect of each
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set-off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

20.         Notices and Other Communications

 

Any and all notices (with the exception of Transaction Requests or Purchase
Confirmations, which shall be delivered via electronic mail or other electronic
medium agreed to by the Buyer and the Seller), statements, demands or other
communications hereunder may be given by a party to the other by mail, email,
facsimile, messenger or otherwise to the address specified below, or so sent to
such party at any other place specified in a written notice of change of address
hereafter received by the other. Except for margin calls pursuant to Section 6
hereof which must be made in writing, all notices, demands and requests
hereunder may be made orally, to be confirmed promptly in writing, or by other
communication as specified in the preceding sentence. In all cases, to the
extent that the related individual set forth in the respective “Attention” line
is no longer employed by the respective Person, such notice may be given to the
attention of a Responsible Officer of the respective Person or to the attention
of such individual or individuals as subsequently notified in writing by a
Responsible Officer of the respective Person.

 

- 47 -

 

 

If to Seller:

Five Oaks Acquisition Corp.
540 Madison Avenue, 19th Floor
New York, New York 10022
Attention: Darren Comisso
Phone Number: 212-257-5072
E-mail: ops@oakcirclecapital.com

 

If to the Guarantor:


Five Oaks Investment Corp.
540 Madison Avenue, 19th Floor
New York, New York 10022
Attention: Darren Comisso
Phone Number: 212-257-5072
E-mail: ops@oakcirclecapital.com

 

If to Buyer:

 

For Transaction Requests and Purchase Confirmations:

CSFBMC LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 2nd floor
New York, New York 10010
Attention: Christopher Bergs, Resi Mortgage Warehouse Ops
Phone: 212-538-5087
E-mail: christopher.bergs@credit-suisse.com

 

with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, NY 10010
Attention: Bruce Kaiserman
E-mail: bruce.kaiserman@credit-suisse.com

 

- 48 -

 

 

For all other Notices:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
Attention: Margaret Dellafera
New York, New York 10010
Phone Number: 212-325-6471
Fax Number: 212-743-4810
E-mail: margaret.dellafera@credit-suisse.com

 

with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 9th Floor
New York, NY 10010
Attention: Legal Department—RMBS Warehouse Lending
Fax Number: (212) 322-2376

 

21.         Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

22.         Non assignability

 

The Program Agreements are not assignable by Seller or Guarantor. Buyer may from
time to time assign all or a portion of its rights and obligations under this
Agreement and the Program Agreements; provided, however that Buyer will not
assign any or all of its rights and obligations under this Agreement and the
Program Agreements to an individual; provided further that Buyer shall maintain
as agent of Seller, for review by Seller upon written request, a register of
assignees and a copy of an executed assignment and acceptance by Buyer and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned. Upon such assignment, (a) such assignee
shall be a party hereto and to each Program Agreement to the extent of the
percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and
(b) Buyer shall, to the extent that such rights and obligations have been so
assigned by it to either (i) an Affiliate of Buyer which assumes the obligations
of Buyer or (ii) another Person approved by Seller (such approval not to be
unreasonably withheld) which assumes the obligations of Buyer, be released from
its obligations hereunder and under the Program Agreements. Unless otherwise
stated in the Assignment and Acceptance, Seller shall continue to take
directions solely from Buyer unless otherwise notified by Buyer in writing.
Buyer may distribute to any prospective assignee any document or other
information delivered to Buyer by Seller.

 

- 49 -

 

 

23.         Set-off

 

In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, without prior notice to the Seller or Guarantor, any
such notice being expressly waived by the Seller and Guarantor to the extent
permitted by applicable law to set-off and appropriate and apply against any
Obligation from Seller or Guarantor to Buyer or any of its Affiliates any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other obligation (including to return excess margin), credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from the Buyer or any Affiliate thereof to or for the credit or
the account of the Seller or Guarantor. The Buyer agrees promptly to notify the
Seller or Guarantor after any such set off and application made by the Buyer;
provided that the failure to give such notice shall not affect the validity of
such set off and application.

 

24.         Binding Effect; Governing Law; Jurisdiction

 

a.           This Agreement shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

b.           SELLER AND GUARANTOR HEREBY WAIVE TRIAL BY JURY. SELLER AND
GUARANTOR HEREBY IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF ANY COURT
OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS IN ANY ACTION OR PROCEEDING. SELLER AND GUARANTOR HEREBY SUBMIT TO,
AND WAIVE ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND
VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

 

25.         No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6.a, 16.a or otherwise, will not constitute a
waiver of any right to do so at a later date.

 

- 50 -

 

 

26.         Intent

 

a.           The parties recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended, a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended, and a “master
netting agreement” as that term is defined in Section 101(38A)(A) of the
Bankruptcy Code, that all payments hereunder are deemed “margin payments” or
“settlement payments” as defined in Title 11 of the United States Code, and that
the pledge of the Repurchase Assets constitutes “a security agreement or other
arrangement or other credit enhancement” that is “related to” the Agreement and
Transactions hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code. Seller and Buyer further recognize and
intend that this Agreement is an agreement to provide financial accommodations
and is not subject to assumption pursuant to Bankruptcy Code Section 365(a).

 

b.           Buyer’s right to liquidate the Purchased Mortgage Loans delivered
to it in connection with the Transactions hereunder or to accelerate or
terminate this Agreement or otherwise exercise any other remedies pursuant to
Section 16 hereof is a contractual right to liquidate, accelerate or terminate
such Transaction as described in Bankruptcy Code Sections 555, 559 and 561; any
payments or transfers of property made with respect to this Agreement or any
Transaction to satisfy a Margin Deficit shall be considered a “margin payment”
as such term is defined in Bankruptcy Code Section 741(5).

 

c.           The parties agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

d.           It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

e.           This Agreement is intended to be a “repurchase agreement” and a
“securities contract,” within the meaning of Section 555 and Section 559 under
the Bankruptcy Code.

 

- 51 -

 

 

f.            Each party agrees that this Agreement is intended to create
mutuality of obligations among the parties, and as such, the Agreement
constitutes a contract which (i) is between all of the parties and (ii) places
each party in the same right and capacity.

 

27.         Disclosure Relating to Certain Federal Protections

 

The parties acknowledge that they have been advised that:

 

a.           in the case of Transactions in which one of the parties is a broker
or dealer registered with the SEC under Section 15 of the 1934 Act, the
Securities Investor Protection Corporation has taken the position that the
provisions of the SIPA do not protect the other party with respect to any
Transaction hereunder;

 

b.           in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and

 

c.           in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

 

28.         Power of Attorney

 

Seller hereby authorizes Buyer to file such financing statement relating to the
Repurchase Assets without Seller’s signature thereon as Buyer, at its option,
may deem appropriate. Seller hereby appoints Buyer as Seller’s agent and
attorney-in-fact to execute any such financing statement in Seller’s name and to
perform all other acts which Buyer deems appropriate to perfect and continue its
ownership interest in and/or the security interest granted hereby, if
applicable, and to protect, preserve and realize upon the Repurchase Assets,
including, but not limited to, the right to endorse notes, complete blanks in
documents, transfer servicing, and sign assignments on behalf of Seller as its
agent and attorney-in-fact. This agency and power of attorney is coupled with an
interest and is irrevocable without Buyer’s consent. Notwithstanding the
foregoing, the power of attorney hereby granted may be exercised only during the
occurrence and continuance of any Default hereunder. Seller shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 28. In addition the foregoing, the Seller agrees to execute a Power of
Attorney, in the form of Exhibit D hereto, to be delivered on the date hereof.

 

29.         Buyer May Act Through Affiliates

 

Buyer may, from time to time, designate one or more Affiliates for the purpose
of performing any action hereunder.

 

- 52 -

 

 

30.         Indemnification; Obligations

 

a.           Each of Seller and Guarantor agrees to hold Buyer and each of its
respective Affiliates and their officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) harmless from and indemnify each
Indemnified Party (and will reimburse each Indemnified Party as the same is
incurred) against all liabilities, losses, damages, judgments, costs and
expenses (including, without limitation, out-of-pocket reasonable fees and
expenses of counsel incurred) of any kind which may be imposed on, incurred by,
or asserted against any Indemnified Party relating to or arising out of this
Agreement, any Transaction Request, Purchase Confirmation, any Program Agreement
or any transaction contemplated hereby or thereby resulting from anything other
than the Indemnified Party’s gross negligence or willful misconduct. Each of
Seller and Guarantor also agrees to reimburse each Indemnified Party for all
reasonable expenses in connection with the enforcement of this Agreement and the
exercise of any right or remedy provided for herein, any Transaction Request,
Purchase Confirmation and any Program Agreement, including, without limitation,
the reasonable fees and disbursements of counsel. Seller’s and Guarantor’s
agreements in this Section 30 shall survive the payment in full of the
Repurchase Price and the expiration or termination of this Agreement. Each of
Seller and Guarantor hereby acknowledges that its obligations hereunder are
recourse obligations of Seller and the Guarantor and are not limited to
recoveries each Indemnified Party may have with respect to the Purchased
Mortgage Loans. Each party hereto also agrees not to assert any claim against
any other party hereto or any of its Affiliates, or any of their respective
officers, directors, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the facility established hereunder, the actual or
proposed use of the proceeds of the Transactions, this Agreement or any of the
transactions contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO
ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 

b.           Reserved.

 

c.           Without limiting the provisions of Section 30.a hereof, if Seller
fails to pay when due any costs, expenses or other amounts payable by it under
this Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Seller by Buyer, in its sole
discretion.

 

31.         Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

- 53 -

 

 

32.         Confidentiality

 

a.           This Agreement and its terms, provisions, supplements and
amendments, and notices hereunder, are proprietary to Buyer and shall be held by
Seller and Guarantor in strict confidence and shall not be disclosed to any
third party without the written consent of Buyer except for (i) disclosure to
Seller’s or Guarantor’s direct and indirect Affiliates and Subsidiaries,
attorneys or accountants, but only to the extent such disclosure is necessary
and such parties agree to hold all information in strict confidence, or
(ii) disclosure required by law, rule, regulation or order of a court or other
regulatory body or (iii) without limiting the foregoing exceptions, any
disclosure or filing of this Agreement or any other Program Agreement with the
SEC or pursuant to any federal or state securities’ laws, provided that in the
case of filing or disclosure pursuant to clause (iii), (A) Seller shall provide
Buyer with prior written notice of such filing or disclosure and (B) with
respect to filings of Program Agreements other than this Agreement, to the
extent that the SEC shall require that they be filed, Seller and Buyer shall
work in good faith to agree on pricing terms to redact (to the extent such
redaction is not challenged by the SEC or other applicable Governmental
Authority); provided that, notwithstanding the foregoing, Seller shall disclose
such information as the SEC shall require. Notwithstanding the foregoing or
anything to the contrary contained herein or in any other Program Agreement, the
parties hereto may disclose to any and all Persons, without limitation of any
kind, the federal, state and local tax treatment of the Transactions, any fact
relevant to understanding the federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such federal, state and local tax treatment and that may
be relevant to understanding such tax treatment; provided that, Seller may not
disclose any pricing terms (including, without limitation, the Pricing Rate,
Non-Utilization Fee, Purchase Price Percentage and Purchase Price) or other
nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the federal, state and local tax
treatment of the Transactions and is not relevant to understanding the federal,
state and local tax treatment of the Transactions, without the prior written
consent of the Buyer. All information required to be disclosed by Seller to
Buyer pursuant to Section 4 of the Pricing Side Letter shall be used solely for
the purpose of evaluating Buyer’s compliance with Section 4(i) of the Pricing
Side Letter and shall be held by Buyer in strict confidence; provided that such
information shall not be disclosed to any third party without the written
consent of Seller except for (i) disclosure to Buyer’s direct and indirect
Affiliates and Subsidiaries, employees, directors, agents, attorneys,
accountants or other professional advisors, but only to the extent such
disclosure is necessary and such parties agree to hold all information in strict
confidence, (ii)  disclosure required by law, rule, regulation or order of a
court or other regulatory body, (iii) any disclosures or filing required under
SEC or state securities’ laws; (iv) disclosure in connection with the
enforcement of any of the provisions of this Agreement; (v) to the extent to
such Confidential Information is in the public domain other than due to a breach
of this Section 32.

 

- 54 -

 

 

b.           Notwithstanding anything in this Agreement to the contrary, the
Seller and Buyer shall comply with all applicable local, state and federal laws,
including, without limitation, all privacy and data protection law, rules and
regulations that are applicable to the Purchased Mortgage Loans and/or any
applicable terms of this Agreement (the “Confidential Information”). The Seller
and Buyer understand that the Confidential Information may contain “nonpublic
personal information”, as that term is defined in Section 509(4) of the
Gramm-Leach-Bliley Act (the “Act”), and the Seller and Buyer agree to maintain
such nonpublic personal information that it receives hereunder in accordance
with the Act and other applicable federal and state privacy laws. The Seller
shall implement such physical and other security measures as shall be necessary
to (a) ensure the security and confidentiality of the “nonpublic personal
information” of the “customers” and “consumers” (as those terms are defined in
the Act) of Buyer or any Affiliate of Buyer which the Seller holds, (b) protect
against any threats or hazards to the security and integrity of such nonpublic
personal information, and (c) protect against any unauthorized access to or use
of such nonpublic personal information. The Seller represents and warrants that
it has implemented appropriate measures to meet the objectives of Section 501(b)
of the Act and of the applicable standards adopted pursuant thereto, as now or
hereafter in effect. Upon request, the Seller will provide evidence reasonably
satisfactory to allow Buyer to confirm that the providing party has satisfied
its obligations as required under this Section. Without limitation, this may
include Buyer’s review of audits, summaries of test results, and other
equivalent evaluations of the Seller. The Seller shall notify Buyer immediately
following discovery of any breach or compromise of the security,
confidentiality, or integrity of nonpublic personal information of the customers
and consumers of Buyer or any Affiliate of Buyer provided directly to the Seller
by Buyer or such Affiliate. The Buyer shall use good faith efforts to notify
Seller immediately following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of Seller or any Affiliate of Seller provided directly
to the Buyer by Seller or such Affiliate.  Such party shall provide such notice
to the other party by personal delivery, by facsimile with confirmation of
receipt, or by overnight courier with confirmation of receipt to the applicable
requesting individual.

 

33.         Recording of Communications

 

Buyer, Seller and Guarantor shall have the right (but not the obligation) from
time to time to make or cause to be made tape recordings of communications
between its employees and those of the other party with respect to Transactions.
Buyer, Seller and Guarantor consent to the admissibility of such tape recordings
in any court, arbitration, or other proceedings. The parties agree that a duly
authenticated transcript of such a tape recording shall be deemed to be a
writing conclusively evidencing the parties’ agreement.

 

- 55 -

 

 

34.         Periodic Due Diligence Review

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Seller and the Mortgage Loans, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, for the purpose of performing quality control review of the
Mortgage Loans or otherwise, and Seller agrees that upon reasonable (but no less
than one (1) Business Day’s) prior notice unless an Event of Default shall have
occurred, in which case no notice is required, to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Mortgage Files and any
and all documents, data, records, agreements, instruments or information
relating to such Mortgage Loans (including, without limitation, quality control
review) in the possession or under the control of Seller and/or the Custodian.
Seller also shall make available to Buyer a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans. Without limiting the generality of the
foregoing, Seller acknowledges that Buyer may purchase Mortgage Loans from
Seller based solely upon the information provided by Seller to Buyer in the
Mortgage Loan Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering Broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties and otherwise re-generating the information used to
originate such Mortgage Loan. Buyer may underwrite such Mortgage Loans itself or
engage a mutually agreed upon third party underwriter to perform such
underwriting. Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession, or under the control, of Seller. Seller
further agrees that Seller shall pay all out-of-pocket costs and expenses
incurred by Buyer in connection with Buyer’s activities pursuant to this
Section 34.

 

35.         Authorizations

 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Buyer to the extent set forth
therein, as the case may be, under this Agreement.

 

36.         Acknowledgement Of Anti-Predatory Lending Policies

 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 

37.         Documents Mutually Drafted

 

The Seller and the Buyer agree that this Agreement and each other Program
Agreement prepared in connection with the Transactions set forth herein have
been mutually drafted and negotiated by each party, and consequently such
documents shall not be construed against either party as the drafter thereof.

 

38.         General Interpretive Principles

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

a.           the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;

 

- 56 -

 

 

b.           accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP;

 

c.           references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

 

d.           a reference to a Subsection without further reference to a Section
is a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

 

e.           the words “herein”, “hereof”, “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision;

 

f.            the term “include” or “including” shall mean without limitation by
reason of enumeration;

 

g.           all times specified herein or in any other Program Agreement
(unless expressly specified otherwise) are local times in New York, New York
unless otherwise stated; and

 

h.           all references herein or in any Program Agreement to “good faith”
means good faith as defined in Section 1-201(19) of the UCC as in effect in the
State of New York.

 

39.         Conflicts

 

In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority: first, the terms of the Pricing Side Letter shall prevail, then the
terms of this Agreement shall prevail, and then the terms of the other Program
Agreements shall prevail.

 

[Signature Page Follows]

 

- 57 -

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

By:         Name:       Title:    

 

Five Oaks Acquisition Corp., as Seller

 

By:         Name:       Title:    

 

Five Oaks Investment Corp., as Guarantor

 

By:         Name:       Title:    

 

Signature Page to the Master Repurchase Agreement

 

 

 



 

SCHEDULE 1

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS

 

(a)          Payments Current. All payments required to be made up to the
Purchase Date for the Mortgage Loan under the terms of the Mortgage Note have
been made and credited. No payment required under the Mortgage Loan is 30 days
or more delinquent nor has any payment under the Mortgage Loan been 30 days or
more delinquent at any time since the origination of the Mortgage Loan and, if
the Mortgage Loan is a Co-op Loan, no foreclosure action or private or public
sale under the Uniform Commercial Code has ever to the knowledge of Seller, been
threatened or commenced with respect to the Co-op Loan. The first Monthly
Payment shall be made, or shall have been made, with respect to the Mortgage
Loan on its Due Date or within the grace period, all in accordance with the
terms of the related Mortgage Note.

 

(b)          No Outstanding Charges. All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid, or an escrow
of funds has been established in an amount sufficient to pay for every such item
which remains unpaid and which has been assessed but is not yet due and payable.
Neither Seller nor the Qualified Originator from which Seller acquired the
Mortgage Loan has advanced funds, or induced, solicited or knowingly received
any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required under the Mortgage Loan,
except for interest accruing from the date of the Mortgage Note or date of
disbursement of the proceeds of the Mortgage Loan, whichever is earlier, to the
day which precedes by one month the Due Date of the first installment of
principal and interest thereunder.

 

(c)          Original Terms Unmodified. The terms of the Mortgage Note (and the
Proprietary Lease, the Assignment of Proprietary Lease and Stock Power with
respect to each Co-op Loan) and Mortgage have not been impaired, waived, altered
or modified in any respect, from the date of origination; except by a written
instrument which has been recorded, if necessary to protect the interests of
Buyer, and which has been delivered to the Custodian and the terms of which are
reflected in the Custodial Mortgage Loan Schedule. The substance of any such
waiver, alteration or modification has been approved by the title insurer, to
the extent required, and its terms are reflected on the Custodial Mortgage Loan
Schedule. No Mortgagor in respect of the Mortgage Loan has been released, in
whole or in part, except in connection with an assumption agreement approved by
the title insurer, to the extent required by such policy, and which assumption
agreement is part of the Mortgage File delivered to the Custodian and the terms
of which are reflected in the Custodial Mortgage Loan Schedule.

 

Schedule 1-1

 

 

(d)          No Defenses. The Mortgage Loan (and the Assignment of Proprietary
Lease related to each Co-op Loan) is not subject to any right of rescission,
set-off, counterclaim or defense, including, without limitation, the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor in respect of the Mortgage Loan was a debtor (i) in
any state or Federal bankruptcy or insolvency proceeding at the time the
Mortgage Loan was originated; (ii) in any proceeding under Chapter 7 of the
Bankruptcy Code in the forty-eight (48) months since the most recent discharge
or dismissal thereof; in any proceeding under Chapter 13 of the Bankruptcy Code
in the twenty-four (24) months since the most recent discharge thereof or in the
forty-eight (48) months since the most recent dismissal thereof or (iv) in more
than one (1) state or Federal bankruptcy or insolvency proceeding in the sixty
(60) months since the most recent discharge or dismissal thereof. Mortgagor did
not previously own property that was the subject of a foreclosure during the
time the Mortgagor was the owner of record in the sixty (60) months prior to
origination of the related Mortgage Loan. Seller has no knowledge nor has it
received any notice that any Mortgagor in respect of the Mortgage Loan is a
debtor in any state or federal bankruptcy or insolvency proceeding. Seller has
no knowledge of any circumstances or condition with respect to the Mortgage, the
Mortgaged Property, the Mortgagor or the Mortgagor’s credit standing that could
reasonably be expected to cause investors to regard the Mortgage Loan as an
unacceptable investment, cause the Mortgage Loan to become delinquent or
materially adversely affect the value or marketability of the Mortgage Loan.

 

(e)          Hazard Insurance. The Mortgaged Property is insured by a fire and
extended perils insurance policy, issued by a Qualified Insurer, and such other
hazards as are customary in the area where the Mortgaged Property is located,
and to the extent required by Seller as of the date of origination consistent
with the Acquisition Guidelines, against earthquake and other risks insured
against by Persons operating like properties in the locality of the Mortgaged
Property, in an amount not less than the greatest of (i) 100% of the replacement
cost of all improvements to the Mortgaged Property, (ii) the outstanding
principal balance of the Mortgage Loan, or (iii) the amount necessary to avoid
the operation of any co-insurance provisions with respect to the Mortgaged
Property, and consistent with the amount that would have been required as of the
date of origination in accordance with the Acquisition Guidelines. If any
portion of the Mortgaged Property is in an area identified by any federal
Governmental Authority as having special flood hazards, and flood insurance is
available, a flood insurance policy meeting the current guidelines of the
Federal Emergency Management Agency is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(1) the outstanding principal balance of the Mortgage Loan (2) the full
insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended
by the Flood Disaster Protection Act of 1974. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming Seller, its successors and assigns (including, without limitation,
subsequent owners of the Mortgage Loan), as mortgagee, and may not be reduced,
terminated or canceled without 30 days’ prior written notice to the mortgagee.
No such notice has been received by Seller. All premiums on such insurance
policy have been paid. The related Mortgage obligates the Mortgagor to maintain
all such insurance and, at such Mortgagor’s failure to do so, authorizes the
mortgagee to maintain such insurance at the Mortgagor’s cost and expense and to
seek reimbursement therefor from such Mortgagor. Where required by state law or
regulation, the Mortgagor has been given an opportunity to choose the carrier of
the required hazard insurance, provided the policy is not a “master” or
“blanket” hazard insurance policy covering a condominium, or any hazard
insurance policy covering the common facilities of a planned unit development.
The hazard insurance policy is the valid and binding obligation of the insurer
and is in full force and effect. Seller has not engaged in, and has no knowledge
of the Mortgagor’s having engaged in, any act or omission which would impair the
coverage of any such policy, the benefits of the endorsement provided for
herein, or the validity and binding effect of either including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by Seller.

 

Schedule 1-2

 

 

(f)          Environmental Compliance. There does not exist on the Mortgaged
Property any hazardous substances, hazardous wastes or solid wastes, as such
terms are defined in the Comprehensive Environmental Response Compensation and
Liability Act, the Resource Conservation and Recovery Act of 1976, or other
applicable federal, state or local environmental laws including, without
limitation, asbestos, in each case in excess of the permitted limits and
allowances set forth in such environmental laws to the extent such laws are
applicable to the Mortgaged Property. There is no pending action or proceeding
directly involving the Mortgaged Property in which compliance with any
environmental law, rule or regulation is an issue; there is no violation of any
applicable environmental law (including, without limitation, asbestos), rule or
regulation with respect to the Mortgaged Property; and nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property.

 

(g)          Compliance with Applicable Laws. Any and all requirements of any
federal, state or local law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws applicable to the Mortgage Loan have
been complied with, the consummation of the transactions contemplated hereby
will not involve the violation of any such laws or regulations, and Seller shall
maintain or shall cause its agent to maintain in its possession, available for
the inspection of Buyer, and shall deliver to Buyer, upon demand, evidence of
compliance with all such requirements.

 

(h)          No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would affect any such release,
cancellation, subordination or rescission. Seller has not waived the performance
by the Mortgagor of any action, if the Mortgagor’s failure to perform such
action would cause the Mortgage Loan to be in default, nor has Seller waived any
default resulting from any action or inaction by the Mortgagor.

 

(i)          Location and Type of Mortgaged Property. The Mortgaged Property is
located in an Acceptable State as identified in the Custodial Mortgage Loan
Schedule and consists of a single parcel of real property with a detached single
family residence erected thereon, or a two- to four-family dwelling, or an
individual condominium unit in a low-rise Co-op Project, or an individual unit
in a planned unit development or a de minimis planned unit development;
provided, however, that any condominium unit, Co-op Unit or planned unit
development shall conform to the Acquisition Guidelines and no residence or
dwelling is a mobile home. No portion of the Mortgaged Property is used for
commercial purposes; provided, that, the Mortgaged Property may be a mixed use
property if such Mortgaged Property conforms to the Acquisition Guidelines.

 

Schedule 1-3

 

 

(j)          Valid First Lien. The Mortgage is a valid, subsisting, enforceable
and perfected with respect to each first lien Mortgage Loan, first priority lien
and first priority security interest on the real property included in the
Mortgaged Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:

 

a.           the lien of current real property taxes and assessments not yet due
and payable;

 

b.           covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
Buyer’s title insurance policy delivered to the originator of the Mortgage Loan
and (a) referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan or (b) which do not adversely affect the
Appraised Value of the Mortgaged Property set forth in such appraisal;

 

c.           other matters to which like properties are commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and Seller has full right to pledge and assign
the same to Buyer. The Mortgaged Property was not, as of the date of origination
of the Mortgage Loan, subject to a mortgage, deed of trust, deed to secure debt
or other security instrument creating a lien subordinate to the lien of the
Mortgage.

 

(k)          Validity of Mortgage Documents. The Mortgage Note and the Mortgage
and any other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties. No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. Seller has
reviewed all of the documents constituting the Mortgage File and has made such
inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein. To the best of Seller’s knowledge, except as
disclosed to Buyer in writing, all tax identifications and property descriptions
are legally sufficient; and tax segregation, where required, has been completed.

 

Schedule 1-4

 

 

(l)          Full Disbursement of Proceeds. There is no further requirement for
future advances under the Mortgage Loan, and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage. All broker fees have
been properly assessed to the Mortgagor and no claims will arise as to broker
fees that are double charged and for which the Mortgagor would be entitled to
reimbursement.

 

(m)          Ownership. Seller has full right to sell the Mortgage Loan to Buyer
free and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest, and has full right and authority subject to
no interest or participation of, or agreement with, any other party, to sell
each Mortgage Loan pursuant to this Agreement and following the sale of each
Mortgage Loan, Buyer will own such Mortgage Loan (and with respect to any Co-op
Loan, the sole owner of the related Assignment of Proprietary Lease) free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest except any such security interest created pursuant to
the terms of this Agreement.

 

(n)          Doing Business. All parties which have had any interest in the
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (i) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located, and (ii) either (A) organized
under the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state.

 

(o)          Title Insurance. The Mortgage Loan is covered by either (i) an
attorney’s opinion of title and abstract of title, the form and substance of
which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) an ALTA
lender’s title insurance policy or other generally acceptable form of policy or
insurance acceptable to Buyer and each such title insurance policy is issued by
a title insurer acceptable to Buyer and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring Seller, its
successors and assigns, as to the first priority lien of the Mortgage, as
applicable, in the original principal amount of the Mortgage Loan, with respect
to a Mortgage Loan, subject only to the exceptions contained in clauses (a), (b)
and (c) of paragraph (j) of this Schedule 1, and in the case of adjustable rate
Mortgage Loans, against any loss by reason of the invalidity or unenforceability
of the lien resulting from the provisions of the Mortgage providing for
adjustment to the Mortgage Interest Rate and Monthly Payment. Where required by
state law or regulation, the Mortgagor has been given the opportunity to choose
the carrier of the required mortgage title insurance. Additionally, such
lender’s title insurance policy affirmatively insures ingress and egress and
against encroachments by or upon the Mortgaged Property or any interest therein.
The title policy does not contain any special exceptions (other than the
standard exclusions) for zoning and uses and has been marked to delete the
standard survey exception or to replace the standard survey exception with a
specific survey reading. Seller, its successors and assigns, are the sole
insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including Seller, has
done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy, including without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
Seller.

 

Schedule 1-5

 

 

(p)          No Defaults. There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event has
occurred which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
of acceleration, and neither Seller nor its predecessors have waived any
default, breach, violation or event of acceleration; and neither Seller nor any
of its affiliates nor any of their respective predecessors, have waived any
default, breach, violation or event which would permit acceleration; and with
respect to each Co-op Loan, there is no default in complying with the terms of
the Mortgage Note, the Assignment of Proprietary Lease and the Proprietary Lease
and all maintenance charges and assessments (including assessments payable in
the future installments, which previously became due and owing) have been paid,
and Seller has the right under the terms of the Mortgage Note, Assignment of
Proprietary Lease and Recognition Agreement to pay any maintenance charges or
assessments owed by the Mortgagor.

 

(q)          No Mechanics’ Liens. There are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under the law could give rise to such liens) affecting the
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the Mortgage.

 

(r)          Location of Improvements; No Encroachments. All improvements which
were considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation. All seller and/or builder concessions have been subtracted from the
Appraised Value of the Mortgage Property for purposes of determining the LTV.

 

(s)          Origination; Payment Terms. The Mortgage Loan was originated by or
in conjunction with a mortgagee approved by a savings and loan association, a
savings bank, a commercial bank, credit union, insurance company or similar
banking institution which is supervised and examined by a federal or state
authority. Principal and interest payments on the Mortgage Loan commenced no
more than 60 days after funds were disbursed in connection with the Mortgage
Loan. No Mortgage Loan has a balloon payment feature. The Mortgagor contributed
at least five percent (5%) of the purchase price for the Mortgaged Property from
their own funds. Interest on the Mortgage Loan is calculated on the basis of a
360-day year consisting of twelve 30-day months. With respect to adjustable rate
Mortgage Loans, the Mortgage Interest Rate is adjusted on each Interest Rate
Adjustment Date to equal the Index plus the Gross Margin (rounded up or down to
the nearest .125%), subject to the Mortgage Interest Rate Cap. The Mortgage Note
is payable on the first day of each month in equal monthly installments of
principal and interest, which installments of interest with respect to
adjustable rate Mortgage Loans, are subject to change on the Interest Rate
Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Rate Adjustment Date with interest calculated and payable in arrears,
sufficient to amortize the Mortgage Loan fully by the stated maturity date, over
an original term of not more than 30 years from commencement of amortization.

 

Schedule 1-6

 

 

(t)          Customary Provisions. The Mortgage Note has a stated maturity. The
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure. Upon default by a
Mortgagor on a Mortgage Loan and foreclosure on, or trustee’s sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Mortgage
Loan will be able to deliver good and merchantable title to the Mortgaged
Property. There is no homestead or other exemption or other right available to
the Mortgagor or any other person, or restriction on the Seller or any other
person, including without limitation, any federal, state or local, law,
ordinance, decree, regulation, guidance, attorney general action, or other
pronouncement, whether temporary or permanent in nature, that would interfere
with, restrict or delay, either (y) the ability of the Seller, Buyer or any
servicer or any successor servicer to sell the related Mortgaged Property at a
trustee's sale or otherwise, or (z) the ability of the Seller, Buyer or any
servicer or any successor servicer to foreclose on the related Mortgage. The
Mortgage Note and Mortgage are on forms acceptable to Buyer.

 

(u)          Occupancy of the Mortgaged Property. As of the Purchase Date the
Mortgaged Property is lawfully occupied under applicable law. All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities. Seller has not received notification from any
Governmental Authority that the Mortgaged Property is in material non-compliance
with such laws or regulations, is being used, operated or occupied unlawfully or
has failed to have or obtain such inspection, licenses or certificates, as the
case may be. Seller has not received notice of any violation or failure to
conform with any such law, ordinance, regulation, standard, license or
certificate. With respect to any Mortgage Loan originated with an
“owner-occupied” Mortgaged Property, the Mortgagor represented at the time of
origination of the Mortgage Loan that the Mortgagor would occupy the Mortgaged
Property as the Mortgagor’s primary residence.

 

(v)         No Additional Collateral. The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in clause (j) above.

 

(w)          Deeds of Trust. In the event the Mortgage constitutes a deed of
trust, a trustee, authorized and duly qualified under applicable law to serve as
such, has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.

 

Schedule 1-7

 

 

(x)          Transfer of Mortgage Loans. Except for Mortgage Loans registered
with MERS, the Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property
is located.

 

(y)          Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

 

(z)          No Buydown Provisions; No Graduated Payments or Contingent
Interests. The Mortgage Loan does not contain provisions pursuant to which
Monthly Payments are paid or partially paid with funds deposited in any separate
account established by Seller, the Mortgagor, or anyone on behalf of the
Mortgagor, or paid by any source other than the Mortgagor nor does it contain
any other similar provisions which may constitute a “buydown” provision. The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature.

 

(aa)         Consolidation of Future Advances. Any future advances made to the
Mortgagor prior to the Purchase Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Buyer. The consolidated principal amount does not exceed the
original principal amount of the Mortgage Loan.

 

(bb)         No Condemnation Proceeding. There have not been any condemnation
proceedings with respect to the Mortgaged Property and Seller has no knowledge
of any such proceedings.

 

(cc)         Collection Practices; Escrow Deposits; Interest Rate Adjustments.
The origination and collection practices used by the originator, each servicer
of the Mortgage Loan and Seller with respect to the Mortgage Loan have been in
all respects in compliance with Accepted Servicing Practices, applicable laws
and regulations, and have been in all respects legal and proper. With respect to
escrow deposits and Escrow Payments, all such payments are in the possession of,
or under the control of, Seller and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. All Escrow Payments have been collected in full compliance with state and
federal law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
Escrow Payments or other charges or payments due Seller have been capitalized
under the Mortgage or the Mortgage Note. All Mortgage Interest Rate adjustments
have been made in strict compliance with state and federal law and the terms of
the related Mortgage Note. Any interest required to be paid pursuant to state,
federal and local law has been properly paid and credited.

 

Schedule 1-8

 

 

(dd)         Conversion to Fixed Interest Rate. Except as expressly approved in
writing by Buyer, with respect to adjustable rate Mortgage Loans, the Mortgage
Loan is not convertible to a fixed interest rate Mortgage Loan.

 

(ee)         Other Insurance Policies. No action, inaction or event has occurred
and no state of facts exists or has existed that has resulted or will result in
the exclusion from, denial of, or defense to coverage under any applicable
special hazard insurance policy, private mortgage insurance policy or bankruptcy
bond, irrespective of the cause of such failure of coverage. In connection with
the placement of any such insurance, no commission, fee, or other compensation
has been or will be received by Seller or by any officer, director, or employee
of Seller or any designee of Seller or any corporation in which Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.

 

(ff)         Servicemembers Civil Relief Act. The Mortgagor has not notified
Seller, and Seller has no knowledge, of any relief requested or allowed to the
Mortgagor under the Servicemembers Civil Relief Act of 2003.

 

(gg)         Appraisal. The Mortgage File contains an appraisal of the related
Mortgaged Property signed prior to the funding of the Mortgage Loan by a
qualified appraiser, duly appointed by Seller, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan, and the appraisal and appraiser both satisfy the requirements of
Fannie Mae or Freddie Mac and Title XI of the Federal Institutions Reform,
Recovery, and Enforcement Act of 1989 as amended and the regulations promulgated
thereunder, all as in effect on the date the Mortgage Loan was originated. As of
the origination date, no appraisal is more than one hundred and twenty (120)
days old.

 

(hh)         Disclosure Materials. The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans, and
Seller maintains such statement in the Mortgage File.

 

(ii)         Construction or Rehabilitation of Mortgaged Property. No Mortgage
Loan was made in connection with the construction or rehabilitation of a
Mortgaged Property or facilitating the trade-in or exchange of a Mortgaged
Property.

 

(jj)         No Defense to Insurance Coverage. No action has been taken or
failed to be taken, no event has occurred and no state of facts exists or has
existed on or prior to the Purchase Date (whether or not known to Seller on or
prior to such date) which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any private mortgage insurance
(including, without limitation, any exclusions, denials or defenses which would
limit or reduce the availability of the timely payment of the full amount of the
loss otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of Seller, the related
Mortgagor or any party involved in the application for such coverage, including
the appraisal, plans and specifications and other exhibits or documents
submitted therewith to the insurer under such insurance policy, or for any other
reason under such coverage, but not including the failure of such insurer to pay
by reason of such insurer’s breach of such insurance policy or such insurer’s
financial inability to pay.

 

Schedule 1-9

 

 

(kk)         Capitalization of Interest. The Mortgage Note does not by its terms
provide for the capitalization or forbearance of interest.

 

(ll)         No Equity Participation. No document relating to the Mortgage Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property. The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor and Seller has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

 

(mm)         Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have
not been and shall not be used to satisfy, in whole or in part, any debt owed or
owing by the Mortgagor to Seller or any Affiliate or correspondent of Seller,
except in connection with a refinanced Mortgage Loan; provided, however, no such
refinanced Mortgage Loan shall have been originated pursuant to a streamlined
mortgage loan refinancing program.

 

(nn)         Origination Date. The Mortgage Loan was not originated prior to
January 1, 2009.

 

(oo)         No Exception. The Custodian has not noted any material exceptions
on a Custodial Mortgage Loan Schedule with respect to the Mortgage Loan which
would materially adversely affect the Mortgage Loan or Buyer’s interest in the
Mortgage Loan.

 

(pp)         Mortgage Submitted for Recordation. The Mortgage either has been or
will promptly be submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

 

(qq)         Documents Genuine. Such Purchased Mortgage Loan and all
accompanying collateral documents are complete and authentic and all signatures
thereon are genuine. Such Purchased Mortgage Loan is a “closed” loan fully
funded by Seller and held in Seller’s name.

 

(rr)         Bona Fide Loan. Such Purchased Mortgage Loan arose from a bona fide
loan, complying with all applicable State and Federal laws and regulations, to
persons having legal capacity to contract and is not subject to any defense,
set-off or counterclaim.

 

(ss)         Other Encumbrances. To the best of Seller’s knowledge, any property
subject to any security interest given in connection with such Purchased
Mortgage Loan is not subject to any other encumbrances other than a stated first
mortgage, if applicable, and encumbrances which may be allowed under the
Acquisition Guidelines.

 

(tt)         Description. Each Purchased Mortgage Loan conforms to the
description thereof as set forth on the related Custodial Mortgage Loan Schedule
delivered to the Custodian and Buyer.

 

Schedule 1-10

 

 

(uu)         Located in U.S. No collateral (including, without limitation, the
related real property and the dwellings thereon and otherwise) relating to a
Purchased Mortgage Loan is located in any jurisdiction other than in one of the
fifty (50) states of the United States of America or the District of Columbia.

 

(vv)         Acquisition Guidelines. Each Purchased Mortgage Loan has been
originated in accordance with the Acquisition Guidelines (including all
supplements or amendments thereto) previously provided to Buyer.

 

(ww)         Aging. Such Purchased Mortgage Loan has not been subject to a
Transaction hereunder for more than the applicable Aging Limit.

 

(xx)        Natural Persons. The Mortgagor in respect of such Mortgage Loan is a
natural person.

 

(yy)         Committed Mortgage Loans. Each Committed Mortgage Loan is covered
by a Take-out Commitment, does not exceed the availability under such Take-out
Commitment (taking into consideration mortgage loans which have been purchased
by the respective Take-out Investor under the Take-out Commitment and mortgage
loan which Seller has identified to Buyer as covered by such Take-out
Commitment) and conforms to the requirements and the specifications set forth in
such Take-out Commitment and the related regulations, rules, requirements and/or
handbooks of the applicable Take-out Investor and is eligible for sale to and
insurance or guaranty by, respectively the applicable Take-out Investor and
applicable insurer. Each Take-out Commitment is a legal, valid and binding
obligation of Seller enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(zz)         Primary Mortgage Guaranty Insurance. Each Mortgage Loan is insured
as to payment defaults by a policy of primary mortgage guaranty insurance in the
amount required where applicable, and by an insurer approved, by the applicable
Take-out Investor, if applicable, and all provisions of such primary mortgage
guaranty insurance have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid.

 

(aaa)        Tax Service. The Mortgage Loan is covered by a life of loan,
transferrable real estate tax service contract that may be assigned to Buyer.

 

(bbb)        Predatory Lending Regulations; High Cost Loans. No Mortgage Loan
(i) is classified as High Cost Mortgage Loans (ii) is subject to any law,
regulation or rule that (A) imposes liability on a mortgagee or a lender to a
mortgagee for upkeep to a Mortgaged Property prior to completion of foreclosure
thereon, or (B) imposes liability on a lender to a mortgagee for acts or
omissions of the mortgagee or otherwise defines a mortgagee in a manner that
would include a lender to a mortgagee.

 

(ccc)        Credit Score and Reporting. As of the Purchase Date, the
Mortgagor’s credit score as listed on the Mortgage Loan Schedule is no more than
ninety (90) days old. Full, complete and accurate information with respect to
the Mortgagor’s credit file was furnished to Equifax, Experian and Trans Union
Credit Information in accordance with the Fair Credit Reporting Act and its
implementing regulations.

 

Schedule 1-11

 

 

(ddd)        Wet-Ink Mortgage Loans. With respect to each Mortgage Loan that is
a Wet-Ink Mortgage Loan, the Settlement Agent has been instructed in writing by
Seller to hold the related Mortgage Loan Documents as agent and bailee for Buyer
or Buyer agent and to promptly forward such Mortgage Loan Documents in
accordance with the provisions of the Custodial Agreement and the Escrow
Instruction Letter.

 

(eee)        Mortgage Loan Schedule. The information set forth in the related
Mortgage Loan Schedule and all other information or data furnished by, or on
behalf of, Seller to Buyer is complete, true and correct in all material
respects.

 

(fff)        Qualified Mortgage. Notwithstanding anything to the contrary set
forth in this Agreement, on and after January 10, 2014 (or such later date as
set forth in the relevant regulations), (i) prior to the origination of each
Mortgage Loan, the originator made a reasonable and good faith determination
that the Mortgagor had a reasonable ability to repay the loan according to its
terms, in accordance with, at a minimum, the eight underwriting factors set
forth in 12 CFR 1026.43(c) and (ii) each Mortgage Loan is a “Qualified Mortgage”
as defined in 12 CFR 1026.43(e).

 

(ggg)        Reserved.

 

(hhh)        Co-op Loan: Valid First Lien. With respect to each Co-op Loan, the
related Mortgage is a valid, enforceable and subsisting first security interest
on the related cooperative shares securing the related cooperative note and
lease, subject only to (a) liens of the cooperative for unpaid assessments
representing the Mortgagor’s pro rata share of the cooperative’s payments for
its blanket mortgage, current and future real property taxes, insurance
premiums, maintenance fees and other assessments to which like collateral is
commonly subject and (b) other matters to which like collateral is commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the security interest. There are no liens against or
security interests in the cooperative shares relating to each Co-op Loan (except
for unpaid maintenance, assessments and other amounts owed to the related
cooperative which individually or in the aggregate will not have a material
adverse effect on such Co-op Loan), which have priority equal to or over
Seller’s security interest in such Co-op Shares.

 

(iii)        Co-op Loan: Compliance with Law. With respect to each Co-op Loan,
the related cooperative corporation that owns title to the related cooperative
apartment building is a “cooperative housing corporation” within the meaning of
Section 216 of the Internal Revenue Code, and is in material compliance with
applicable federal, state and local laws which, if not complied with, could have
a material adverse effect on the Mortgaged Property.

 

(jjj)        Co-op Loan: No Pledge. With respect to each Co-op Loan, there is no
prohibition against pledging the shares of the cooperative corporation or
assigning the Proprietary Lease. With respect to each Co-op Loan, (i) the term
of the related Proprietary Lease is longer than the term of the Co-op Loan, (ii)
there is no provision in any Proprietary Lease which requires the Mortgagor to
offer for sale the Co-op Shares owned by such Mortgagor first to the Co-op
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Co-op Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by Aztech Document
Systems, Inc. as of the date hereof or includes provisions which are no less
favorable to the lender than those contained in such agreement.

 

Schedule 1-12

 

 

(kkk)        Co-op Loan: Acceleration of Payment. With respect to each Co-op
Loan, each Assignment of Proprietary Lease contains enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization of the material benefits of the security provided thereby. The
Assignment of Proprietary Lease contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Co-op Unit is transferred or sold without the consent of the
holder thereof.

 

Schedule 1-13

 

 

SCHEDULE 2

AUTHORIZED REPRESENTATIVES

 

SELLER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

 

Authorized Representatives for execution of Program Agreements and amendments

Name   Title   Signature           David Akre                   David Carroll  
                Darren Comisso        

 

Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions

 

Name   Title   Signature           David Akre                   David Carroll  
                Darren Comisso        

 

Signature Page to the Master Repurchase Agreement

 

 

 

 

BUYER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Agreement:

 

Name   Title   Signature           Bruce Kaiserman                   Margaret
Dellafera                   Adam Loskove        

 

Signature Page to the Master Repurchase Agreement

 

 

 

 

EXHIBIT A

 

FORM OF PURCHASE CONFIRMATION

 

[Date]

 

[Name]         Attention:

 

Credit Suisse First Boston Mortgage Capital LLC (“CSFBMCL”) is pleased to
confirm your sale and our purchase of the Mortgage Loans described below and on
the attached Custodial Mortgage Loan Schedule pursuant to the Master Repurchase
Agreement dated as of February 25, 2014 (as amended from time to time, the
“Master Repurchase Agreement”) by and among Five Oaks Acquisition Corp., Five
Oaks Investment Corp. and Credit Suisse First Boston Mortgage Capital LLC under
the following terms and conditions:

 

Market Value:  $  Current Principal Amount of Mortgage Loans:  $  Aggregate
Purchase Price:  $  Purchase Date:      Repurchase Date:      Pricing Rate:     
       ADDITIONAL INFORMATION:      Aggregate Purchase Price (date):  $  Less
Previous Aggregate Purchase Price:  $  Less Price Differential due on (date): 
$  Net funds due [CSFB]/[Name] on (date):  $ 

 

The Master Repurchase Agreement is incorporated by reference into this
Transaction Confirmation, is made a part hereof as if it were fully set forth
herein and is extended hereby until all amounts due in connection with this
Transaction are paid in full.

 

A-1

 

 

All capitalized terms used herein but not defined herein shall have the meanings
specified in the Master Repurchase Agreement.

 

  CREDIT SUISSE FIRST BOSTON MORTGAGE   CAPITAL LLC       By:     Name:   Title:

 

[Name]

 

By:     Name:   Title:  

 

A-2

 

 

EXHIBIT B

 

RESERVED

 

B-1

 

 

EXHIBIT C

 

RESERVED

 

C-1

 

 

EXHIBIT D

 

FORM OF POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that Five Oaks Acquisition Corp. (“Seller”)
hereby irrevocably constitutes and appoints Credit Suisse First Boston Mortgage
Capital LLC (“Buyer”) and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Seller and in the name of Seller
or in its own name, from time to time in Buyer’s discretion:

 

(a)          in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any assets
purchased by Buyer under the Master Repurchase Agreement (as amended, restated
or modified) dated February 25, 2014 (the “Assets”) and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by Buyer for the purpose of collecting any and all such
moneys due with respect to any other assets whenever payable;

 

(b)          to pay or discharge taxes and liens levied or placed on or
threatened against the Assets;

 

(c)          (i) to direct any party liable for any payment under any Assets to
make payment of any and all moneys due or to become due thereunder directly to
Buyer or as Buyer shall direct; (ii) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Assets; (iii) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any Assets; (iv) to commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Assets or any proceeds thereof and to enforce any
other right in respect of any Assets; (v) to defend any suit, action or
proceeding brought against Seller with respect to any Assets; (vi) to settle,
compromise or adjust any suit, action or proceeding described in clause (v)
above and, in connection therewith, to give such discharges or releases as Buyer
may deem appropriate; and (vi) generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Assets as fully and
completely as though Buyer were the absolute owner thereof for all purposes, and
to do, at Buyer’s option and Seller’s expense, at any time, and from time to
time, all acts and things which Buyer deems necessary to protect, preserve or
realize upon the Assets and Buyer’s Liens thereon and to effect the intent of
this Agreement, all as fully and effectively as Seller might do;

 

(d)          for the purpose of carrying out the transfer of servicing with
respect to the Assets from Seller to a successor servicer appointed by Buyer in
its sole discretion and to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Seller hereby gives Buyer the power and right, on behalf of
Seller, without assent by Seller, to, in the name of Seller or its own name, or
otherwise, prepare and send or cause to be sent “good-bye” letters to all
mortgagors under the Assets, transferring the servicing of the Assets to a
successor servicer appointed by Buyer in its sole discretion;

 

D-1

 

 

(e)          for the purpose of delivering any notices of sale to mortgagors or
other third parties, including without limitation, those required by law.

 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to Seller for any act or
failure to act hereunder, except for its or their own gross negligence or
willful misconduct.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]

 

D-2

 

 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this ______ day of ____________, 2014.

 

  FIVE OAKS ACQUISITION CORP.         By:       Name:     Title:

 

Signature Page to Power of Attorney

 

 

 

 

STATE OF )       ) ss.:   COUNTY OF )    

 

On the ______ day of ____________, 201__ before me, a Notary Public in and for
said State, personally appeared ________________________________, known to me to
be _____________________________________ of Five Oaks Acquisition Corp., the
institution that executed the within instrument and also known to me to be the
person who executed it on behalf of said corporation, and acknowledged to me
that such corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

    Notary Public

 

My Commission expires ________________________________

 

Signature Page to Power of Attorney

 

 

 

 

EXHIBIT E

 

FORM OF OPINION OF SELLER’S COUNSEL

 

_________, ____

 

Credit Suisse First Boston Mortgage Capital LLC
Eleven Madison Avenue
New York, New York 10010

 

Ladies and Gentlemen:

 

We have acted as counsel to Five Oaks Acquisition Corp. (“Seller”) and Five Oaks
Investment Corp. (“Guarantor”) in connection with the sale and repurchase by
Seller of certain loans (the “Mortgage Loans”) purchased from time to time (each
such date, a “Purchase Date”) by Credit Suisse First Boston Mortgage Capital LLC
(“Buyer”) pursuant to a Master Repurchase Agreement, dated as of February 25,
2014, among Seller, Guarantor and Buyer (the “Master Repurchase Agreement”) and
Guarantor’s guarantee of Seller’s obligations under the Master Repurchase
Agreement pursuant to the Guaranty dated as of February 25, 2014 (the
“Guaranty”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Master Repurchase Agreement.

 

We have acted as counsel to Seller and Guarantor in connection with the
preparation, execution and delivery of, and the initial purchase of Mortgage
Loans made under, the Master Repurchase Agreement and the Guaranty.

 

In connection with rendering this opinion, we have examined such documents as we
have deemed necessary or advisable, including the following documents:

 

a.           The Program Agreements;

 

b.           The organizational documents of Seller and the Guarantor;

 

c.           The certified Consents of the Officer of Seller and the Guarantor
relating to the transactions provided for in the Program Agreements;

 

d.           A copy of a UCC-1 financing statement describing the Repurchase
Assets naming Seller as debtor and Buyer as secured party, which will be filed
under the Uniform Commercial Code as in effect in the State of ___________ with
the office of the [Secretary of the State] of _________ (the “Filing Office”) on
or about ________ __, 20__ (the “Financing Statement”);

 

e.           The reports attached hereto as Exhibit A (the “Search Reports”),
which set forth the results of an examination conducted by [Federal Research
Corporation] of all currently indexed UCC-1 financing statements naming Seller
as debtor that are on file in the Filing Office;

 

f.            Good standing certificates, as of a recent date, for Seller and
Guarantor from each of the States listed on Schedule 1 attached hereto; and

 

E-1

 

 

g.           The certificates, letters and opinions required to be furnished by
Seller, Guarantor and others in connection with the execution of the Program
Agreements, and the additional certificates, letter and documents delivered by
or on behalf of such parties concurrently herewith.

 

For purposes of the opinions expressed below, we have assumed the authenticity
of all documents submitted to us as originals, the genuineness of all
signatures, the legal capacity of natural persons and the conformity to the
originals of all documents.

 

Based solely upon the foregoing, we are of the opinion that:

 

1.          Seller is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has the corporate
power and authority to own its properties and transact the business in which it
is engaged. Seller is duly qualified as a foreign [[          ]] to transact
business in, and is in good standing under, the laws of each state in which a
mortgaged property is located or is otherwise exempt under applicable law from
such qualification. The principal place of business of Seller is located at
___________.

 

2.          Guarantor is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Maryland, and has the corporate
power and authority to own its properties and transact the business in which it
is engaged. Guarantor is duly qualified as a foreign corporation to transact
business in, and is in good standing under, the laws of each state in which a
mortgaged property is located or is otherwise exempt under applicable law from
such qualification. The principal place of business of Guarantor is located at
_______.

 

3.          Seller has the power to engage in the transactions contemplated by
the Program Agreements, and has all requisite power, authority and legal right
to execute and deliver the Program Agreements, to transfer and deliver the
Repurchase Assets and to perform and observe the terms and conditions of the
Program Agreements. Guarantor has the power, authority and legal right to issue
and deliver the Guaranty and to perform and observe the terms and conditions
thereof.

 

4.          The Program Agreements have been duly and validly authorized,
executed and delivered by each of Seller and Guarantor, as applicable, and are
valid, legal and binding agreements, enforceable against Seller and Guarantor in
accordance with their respective terms, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally, none of which will
materially interfere with the realization of the benefits provided thereunder or
with Buyer’s ownership of the Mortgage Loans.

 

5.          No consent, approval, authorization or order of, or notice, filing
or registration with, any court or governmental agency or body is required for
the execution, delivery and performance by either Seller or Guarantor of, or
compliance by such entity with, the Program Agreements, or the transfer of the
Repurchase Assets or the consummation of the transactions contemplated by the
Program Agreements.

 

E-2

 

 

6.          Neither the transfer or delivery of the Mortgage Loans, nor the
consummation of any other of the transactions contemplated in the Program
Agreements, nor the fulfillment of the terms of the Program Agreements will
result in a breach of or constitutes or will constitute a default under (a) the
charter or by-laws of either of Seller or Guarantor, or the terms of any
material indenture or other agreement or instrument to which either Seller or
Guarantor is a party or by which it is bound or to which it is subject, (b) any
contractual or legal restriction contained in any indenture, mortgage, deed of
trust, agreement, instrument or other similar document to which Seller is a
party or by which it is bound or to which it is subject, or (c) any statute or
order, rule, regulation, writ, injunction or decree of any court, governmental
authority or regulatory body to which either Seller or Guarantor or any of its
properties is subject or by which it is bound.

 

7.          There are no actions, suits, proceedings or investigations pending
or, to the best of our knowledge, threatened against either Seller or Guarantor
that, in our judgment, either in any one instance or in the aggregate, may
result in any material adverse change in the business, operations, financial
condition, properties or assets of either Seller or Guarantor or in any material
impairment of the right or ability of either Seller or Guarantor to carry on its
business substantially as now conducted or in any material liability on the part
of either Seller or Guarantor that would draw into question the validity of the
Program Agreements, or of any action taken or to be taken in connection with the
transactions contemplated thereby, or that would be likely to impair materially
the ability of either Seller or Guarantor to perform under the terms of, the
Program Agreements.

 

8.          The Repurchase Agreement is effective to create, in favor of the
Buyer, a valid “security interest” as defined in Section 1-201(37) of the
Uniform Commercial Code in all of the right, title and interest of the Seller
in, to and under the Repurchase Assets, except that (a) such security interests
will continue in Repurchase Assets after its sale, exchange or other disposition
only to the extent provided in Section 9-315 of the Uniform Commercial Code,
(b) the security interests in Repurchase Assets in which the Seller acquires
rights after the commencement of a case under the Bankruptcy Code in respect of
the Seller may be limited by Section 552 of the Bankruptcy Code.

 

9.          When the Mortgage Notes are delivered to the Custodian, endorsed in
blank by a duly authorized officer of Seller, the security interest referred to
in Section [8] above in the Mortgage Notes will constitute a fully perfected
first-priority security interest in all right, title and interest of Seller
therein.         

 

10.         (a)          Upon the filing of Financing Statements with the Filing
Office, the security interests referred to in Section [8] above will constitute
a fully perfected security interest under the Uniform Commercial Code in all
right, title and interest of Seller in, to and under such Repurchase Assets, to
the extent that a security interest therein can be perfected by filing under the
Uniform Commercial Code.

 

(b)          The UCC Search Report sets forth the proper filing offices and the
proper debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Repurchase
Assets as of the dates and times specified on Schedule 2. The UCC Search Report
identifies no Person who has filed in any Filing Office a financing statement
describing the Repurchase Assets prior to the effective dates of the UCC Search
Report.

 

E-3

 

 

11.         Neither Seller nor Guarantor is an “investment company”, or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

  Very truly yours,        

 

E-4

 

 

EXHIBIT F

 

Certificate of an Officer of the [Seller][Guarantor]

 

The undersigned, ____________ of [Five Oaks Acquisition Corp.][Five Oaks
Investment Corp.], a [STATE] [corporation] (the “[Seller][Guarantor]”), hereby
certifies as follows:

 

1.          Attached hereto as Exhibit A is a copy of the formation documents of
the [Seller][Guarantor], as certified by the Secretary of State of the State of
[STATE].

 

2.          Neither any amendment to the formation documents of the [Seller]
[Guarantor] nor any other charter document with respect to the
[Seller][Guarantor] has been filed, recorded or executed since _______ __,
201__, and no authorization for the filing, recording or execution of any such
amendment or other charter document is outstanding.

 

3.          Attached hereto as Exhibit B is a true, correct and complete copy of
the By-laws of the [Seller][Guarantor] as in effect as of the date hereof and at
all times since ________, 201__.

 

4.          Attached hereto as Exhibit C is a true, correct and complete copy of
resolutions adopted by the Board of Directors of the [Seller][Guarantor] by
unanimous written consent on _________ __, 201_ (the “Resolutions”). The
Resolutions have not been further amended, modified or rescinded and are in full
force and effect in the form adopted, and they are the only resolutions adopted
by the Board of Directors of the [Seller][Guarantor] or by any committee of or
designated by such Board of Directors relating to the execution and delivery of,
and performance of the transactions contemplated by the Master Repurchase
Agreement dated as of February 25, 2014 (the “Repurchase Agreement”), between
the Seller, the Guarantor and Credit Suisse First Boston Mortgage Capital LLC
(the “Buyer”) and the Custodial Agreement dated as of February 25, 2014 among
the Seller, the Buyer and Wells Fargo Bank, N.A., as custodian (the
“Custodian”).

 

5.          The Repurchase Agreement and the [Custodial Agreement][Guarantee]
are substantially in the form approved by the Resolutions or pursuant to
authority duly granted by the Resolutions.

 

6.          The undersigned, as a officers of the [Seller][Guarantor] or as
attorney-in-fact, are authorized to and have signed manually the Repurchase
Agreement, the [Custodial Agreement][Guarantee] or any other document delivered
in connection with the transactions contemplated thereby, were duly elected or
appointed, were qualified and acting as such officer or attorney-in-fact at the
respective times of the signing and delivery thereof, and were duly authorized
to sign such document on behalf of the [Seller][Guarantor], and the signature of
each such person appearing on any such document is the genuine signature of each
such person.

 

F-1

 

 

Name   Title   Signature                    

 

IN WITNESS WHEREOF, the undersigned has hereunto executed this Certificate as of
the _____ day of __________________, 201_.

 

[Five Oaks Acquisition Corp.][Five Oaks Investment Corp.], as
[Seller][Guarantor]

 

By:     Name:     Title:    

 

F-2

 

 

Exhibit C to Officer’s Certificate of the [Seller][Guarantor]

 

CORPORATE RESOLUTIONS OF [SELLER][GUARANTOR]

 

Action of the Board of Directors
Without a Meeting Pursuant to
Section ______ of ________

 

The undersigned, being the directors of [Five Oaks Acquisition Corp.][Five Oaks
Investment Corp.], a [STATE] [corporation] (the “[Seller][Guarantor]”), do
hereby consent to the taking of the following action without a meeting and do
hereby adopt the following resolutions by written consent pursuant to Section
____________ of ______________ of the State of __________:

 

WHEREAS, it is in the best interests of the Seller to transfer from time to time
to Buyer Mortgage Loans against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans at a
date certain or on demand, against the transfer of funds by Seller pursuant to
the terms of the Repurchase Agreement (as defined below).

 

NOW, THEREFORE, be it

 

RESOLVED, that the execution, delivery and performance by the Seller of the
Master Repurchase Agreement (the “Repurchase Agreement”) to be entered into by
the Five Oaks Acquisition Corp., Five Oaks Investment Corp. (the “Guarantor”)
and Credit Suisse First Boston Mortgage Capital LLC, as Buyer, substantially in
the form of the draft dated February 25, 2014, attached hereto as Exhibit A, are
hereby authorized and approved and that the [President] or any [Vice President]
(collectively, the “Authorized Officers”) of the Seller be and each of them
hereby is authorized and directed to execute and deliver the Repurchase
Agreement to the Buyer with such changes as the officer executing the same shall
approve, his execution and delivery thereof to be conclusive evidence of such
approval;

 

RESOLVED, that the execution, delivery and performance by the Seller of the
Custodial Agreement (the “Custodial Agreement”) to be entered into by the
Seller, the Buyer and Wells Fargo Bank, N.A., as custodian (the “Custodian”)
substantially in the form of the draft dated February 25, 2014, attached hereto
as Exhibit B, are hereby authorized and approved and that the Authorized
Officers of the Seller be and each of them hereby is authorized and directed to
execute and deliver the Custodial Agreement to the Buyer and Custodian with such
changes as the officer executing the same shall approve, his execution and
delivery thereof to be conclusive evidence of such approval;

 

RESOLVED, that any and all actions relating to the negotiation and execution of
the Program Agreements by the Guarantor, for both itself and in its capacity as
the primary member of [___________], taken in good faith by the officers of the
Guarantor prior to the date hereof on behalf of the Guarantor are in all
respects ratified, confirmed and approved by the Guarantor as its own act and
deed, and shall be conclusively deemed to be such corporate act and deed for all
purposes;

 

F-1

 

 

RESOLVED, that the Authorized Officers hereby are, and each hereby is,
authorized to execute and deliver all such aforementioned agreements and any
other agreements with the Buyer or its Affiliates, whether or not related to the
aforementioned agreements, on behalf of the Seller and to do or cause to be
done, in the name and on behalf of the Seller, any and all such acts and things,
and to execute, deliver and file in the name and on behalf of the Seller, any
and all such agreements, applications, certificates, instructions, receipts and
other documents and instruments, as such Authorized Officer may deem necessary,
advisable or appropriate in order to carry out the purposes of the foregoing
resolutions.

 

RESOLVED, that the proper officers, agents and counsel of the Seller are, and
each of such officers, agents and counsel is, hereby authorized for and in the
name and on behalf of the Seller to take all such further actions and to execute
and deliver all such other agreements, instruments and documents, and to make
all governmental filings, in the name and on behalf of the Seller and such
officers are authorized to pay such fees, taxes and expenses, as advisable in
order to fully carry out the intent and accomplish the purposes of the
resolutions heretofore adopted hereby.

 

Dated as of: ___________ ___, 201_

 

F-2

 

 

EXHIBIT G

 

SELLER’S AND GUARANTOR’S TAX IDENTIFICATION NUMBER

 

Five Oaks Acquisition Corp. – 46-2980114

 

Five Oaks Investment Corp. – 45-4966519

 

G-1

 

 

EXHIBIT H

 

EXISTING INDEBTEDNESS

 

None.

 

H-1

 

 

EXHIBIT I

 

FORM OF ESCROW INSTRUCTION LETTER TO BE PROVIDED BY SELLER BEFORE CLOSING

 

The escrow instruction letter (the “Escrow Instruction Letter”) shall also
include the following instruction to the Settlement Agent (the “Escrow Agent”):

 

Credit Suisse First Boston Mortgage Capital LLC (the “Buyer”), has agreed to
provide funds (“Escrow Funds”) to Five Oaks Acquisition Corp. to finance certain
mortgage loans (the “Mortgage Loans”) for which you are acting as Escrow Agent.

 

You hereby agree that (a) you shall receive such Escrow Funds from Buyer to be
disbursed in connection with this Escrow Instruction Letter, (b) you will hold
such Escrow Funds in trust, without deduction, set-off or counterclaim for the
sole and exclusive benefit of Buyer until such Escrow Funds are fully disbursed
on behalf of Buyer in accordance with the instructions set forth herein, and
(c) you will disburse such Escrow Funds on the date specified for closing (the
“Closing Date”) only after you have followed the Escrow Instruction Letter’s
requirements with respect to the Mortgage Loans. In the event that the Escrow
Funds cannot be disbursed on the Closing Date in accordance with the Escrow
Instruction Letter, you agree to promptly remit the Escrow Funds to the Buyer by
re-routing via wire transfer the Escrow Funds in immediately available funds,
without deduction, set-off or counterclaim, back to the account specified in
Buyer’s incoming wire transfer.

 

You further agree that, upon disbursement of the Escrow Funds, you will hold all
Mortgage Loan Documents specified in the Escrow Instruction Letter in escrow as
agent and bailee for Buyer, and will forward the Mortgage Loan Documents and
original Escrow Instruction Letter in connection with such Mortgage Loans by
overnight courier to the Custodian within five (5) Business Days following the
date of origination.

 

You agree that all fees, charges and expenses regarding your services to be
performed pursuant to the Escrow Instruction Letter are to be paid by Seller or
its borrowers, and Buyer shall have no liability with respect thereto.

 

You represent, warrant and covenant that you are not an affiliate of or
otherwise controlled by Seller, and that you are acting as an independent
contractor and not as an agent of Seller.

 

The provisions of this Escrow Instruction Letter may not be modified, amended or
altered, except by written instrument, executed by the parties hereto and Buyer.
You understand that Buyer shall act in reliance upon the provisions set forth in
this Escrow Instruction Letter, and that Buyer is an intended third party
beneficiary hereof.

 

Whether or not an Escrow Instruction Letter executed by you is received by the
Custodian, your acceptance of the Escrow Funds shall be deemed to constitute
your acceptance of the Escrow Instruction Letter.

 

I-1

 

 

EXHIBIT J

 

FORM OF SERVICER NOTICE

 

[Date]

 

[________________], as Servicer
[ADDRESS]
Attention: ___________

 

Re:Master Repurchase Agreement, dated as of February 25, 2014 (as amended from
time to time, the “Repurchase Agreement”), by and among Five Oaks Acquisition
Corp. (the “Seller”), Five Oaks Investment Corp. (the “Guarantor”) and Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”).

 

Ladies and Gentlemen:

 

[___________________] (the “Servicer”) is servicing certain mortgage loans for
Seller pursuant to that certain Servicing Agreement between the Servicer and
Seller. Pursuant to the Repurchase Agreement between Buyer and Seller, the
Servicer is hereby notified that Seller has pledged to Buyer certain mortgage
loans which are serviced by Servicer which are subject to a security interest in
favor of Buyer.

 

Upon receipt of a Notice of Event of Default from Buyer (“Notice of Event of
Default”) in which Buyer shall identify the mortgage loans which are then
pledged to Buyer under the Repurchase Agreement (the “Mortgage Loans”), the
Servicer shall segregate all amounts collected on account of such Mortgage
Loans, hold them in trust for the sole and exclusive benefit of Buyer, and remit
such collections in accordance with Buyer’s written instructions. Following such
Notice of Event of Default, Servicer shall follow the instructions of Buyer with
respect to the Mortgage Loans, and shall deliver to Buyer any information with
respect to the Mortgage Loans reasonably requested by Buyer.

 

Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, the Servicer may conclusively rely on any information or Notice of
Event of Default delivered by Buyer, and Seller shall indemnify and hold the
Servicer harmless for any and all claims asserted against it for any actions
taken in good faith by the Servicer in connection with the delivery of such
information or Notice of Event of Default.

 

J-1

 

 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following addresses:
Eleven Madison Avenue, New York, New York 10010; Attention: Margaret Dellafera;
Telephone: 212-325-6471.

 

Very truly yours,



Five Oaks Acquisition Corp.     By:     Name:   Title:        



ACKNOWLEDGED:       [____________________]   as Servicer  

 

By:     Title:   Telephone:   Facsimile:  

 



J-2



